Exhibit 10.24

 

STOCK PURCHASE AGREEMENT

 

BY AND BETWEEN

 

AMERICAN FOUNDERS FINANCIAL CORPORATION

 

AND

 

SAGICOR USA, INC.

 

DATED AS OF JUNE 1, 2005

 

Execution Copy



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 1, 2005, is
entered into by and between AMERICAN FOUNDERS FINANCIAL CORPORATION, an Arizona
corporation (“Seller”), SAGICOR USA, INC., a Delaware corporation (“Buyer”),
and, for the limited purpose of fully guaranteeing the performance, payment and
all other obligations of Seller contemplated by this Agreement, VESTA FIRE
INSURANCE CORPORATION, an Illinois corporation (“Vesta Fire”), and, for the
limited purpose of fully guaranteeing the performance, payment and all other
obligations of Buyer contemplated by this Agreement, SAGICOR LIFE INC.
(BARBADOS), a Barbados corporation (“SLIB”). Certain initially capitalized terms
used herein are defined in Article 12.

 

RECITALS

 

A. Seller owns, beneficially and of record, all of the issued and outstanding
shares of the capital stock of Laurel Life Insurance Company, a Texas insurance
corporation (“Laurel”), and Laurel owns, beneficially and of record, all of the
issued and outstanding shares of the capital stock of American Founders Life
Insurance Corporation, a Texas insurance corporation (“AFL” together with
Laurel, the “Insurance Companies”); and

 

B. Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding shares of the capital stock of Laurel (the “Shares”) and the Surplus
Debentures (defined in Section 12), on the terms and subject to the conditions
set forth in the Agreement.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants, agreements, promises and conditions
contained herein, the adequacy of which is hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE 1

SALE AND PURCHASE OF SHARES; EXCLUDED ASSETS

 

Section 1.1 Shares. On the terms and subject to the conditions set forth in this
Agreement, at Closing, Seller agrees to sell, transfer and assign the Shares and
the Surplus Debentures to Buyer, and Buyer agrees to purchase the Shares and the
Surplus Debentures from Seller, free and clear of all Liens (the “Share
Purchase”).

 

Section 1.2 Purchase Price. In consideration for the sale by Seller to Buyer of
the Shares and the Surplus Debentures, Buyer shall pay to Seller on the Closing
Date an aggregate purchase price (the “Purchase Price”) equal to the Fifty Eight
Million Dollars ($58,000,000) (a) plus the amount by which AFL’s capital and
surplus reflected on AFL’s SAP Statement most recently filed with the Texas
Department of Insurance prior to the Closing Date exceeds $31,637,770, or
(b) minus the amount by which AFL’s capital and surplus reflected on AFL’s SAP
Statement most recently filed with the Texas Department of Insurance prior to
the Closing Date is less than $31,637,770.

 

- 1 -



--------------------------------------------------------------------------------

Section 1.3 Payment of Purchase Price. The Purchase Price for the Shares shall
be paid by Buyer to Seller on the Closing Date by delivering: (a) a wire
transfer of immediately available funds in the amount of Fifteen Million Dollars
($15,000,000) (the “Escrowed Closing Payment”) to the escrow account provided
for in the escrow agreement attached as Exhibit 1.3 (the “Escrow Agreement”);
and (b) a wire transfer of immediately available funds in the amount of Forty
Three Million Dollars ($43,000,000) (the “Cash Closing Payment”) to an account
designated by Seller prior to the Closing.

 

Section 1.4 Transfer Taxes and Fees. Seller shall pay all Taxes charged to
grantors, transferors or assignors under applicable Law in connection with the
transactions provided for herein, together with all other transfer, sales,
recording and filing fees resulting from the transfer of the Shares to Buyer.

 

ARTICLE 2

CLOSING

 

Section 2.1 Time and Place of Closing. The closing of the Share Purchase and the
transactions provided for in this Agreement (the “Closing”) shall take place no
later than the last day of the month after all conditions to closing have been
fully performed or satisfied (or waived) by the respective parties (the “Closing
Date”), or at such other time as the parties may mutually agree. The place of
Closing shall be at the offices of Maynard, Cooper & Gale, P.C., in Birmingham,
Alabama, or such other place as may be mutually agreed upon by the parties.

 

Section 2.2 Closing Obligations.

 

(a) At Closing, Seller will deliver to Buyer:

 

(i) Certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers), for transfer to Buyer or its designee, free of all
encumbrances;

 

(ii) The officer’s certificate described in Section 7.1(c) of this Agreement,
duly executed by an authorized officer of Seller;

 

(iii) Copies of (x) the resolutions of the board of directors of Vesta Insurance
Group, Inc., Vesta Fire and Seller and the shareholder of Seller, certified as
being correct and complete and then in full force and effect, authorizing the
execution, delivery and performance of this Agreement and the other documents
provided for herein, and the consummation of the transactions provided for
herein and therein and (y) the charter and bylaws of Seller, certified by the
Secretary of Seller as being true, correct and complete as of the Closing Date;

 

(iv) The Surplus Debentures, together with an assignments thereof to Buyer, duly
executed by an authorized officer of Seller.

 

(v) Resignations of all directors and officers of AFL and Laurel who are not
employees of AFL as of the date of this Agreement;

 

- 2 -



--------------------------------------------------------------------------------

(vi) Termination with respect to the Insurance Companies of Vesta Insurance
Group, Inc.’s consolidated tax allocation agreement disclosed at
Section 3.12(p);

 

(vii) The third-party waivers or consents listed on Schedule 3.6;

 

(viii) The SAP Statements for any quarterly period ending more than 45 days
prior to the Closing Date;

 

(ix) The Escrow Agreement and any other Ancillary Agreements contemplated by the
parties in connection with this transaction to which Seller is a party; and

 

(x) Such other documents or approvals as Seller deems reasonably necessary or as
Buyer may reasonably request for the purposes of consummating or facilitating
the consummation or performance of any of the transactions provided for herein
or contemplated hereby.

 

(b) At Closing, Buyer will deliver to Seller:

 

(i) The Cash Closing Payment;

 

(ii) The officer’s certificate described in Section 6.1(c) of this Agreement,
duly executed by an authorized officer of Buyer;

 

(iii) Copies of (x) the resolutions of the board of directors of SLIB and Buyer
and the shareholders of Buyer, certified as being correct and complete and then
in full force and effect, authorizing the execution, delivery and performance of
this Agreement and the other documents provided for herein, and the consummation
of the transactions provided for herein and therein and (y) the charter and
bylaws of Buyer, certified by the Secretary of Buyer as being true, correct and
complete as of the Closing Date; and

 

(iv) The Escrow Agreement and any other Ancillary Agreements contemplated by the
parties in connection with this transaction to which Buyer is a party;

 

(v) Such other documents as Seller may reasonably request for the purposes of
facilitating the consummation or performance of any of the transactions provided
for herein or contemplated hereby.

 

(c) At Closing, Buyer will deliver the Escrowed Closing Payment to the escrow
account pursuant to the terms of the Escrow Agreement.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

Section 3.1 Organization and Standing; Corporate Power; Minute Books.

 

(a) Each of Seller and Insurance Companies is a corporation duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and has full corporate power and authority to conduct its business
as currently conducted and to own, lease and operate all its properties and
assets in the manner currently operated by it. Each of Seller and the Insurance
Companies is duly qualified or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction in which the nature of its business
or the ownership or leasing of its properties or assets makes such qualification
or licensing necessary, except to the extent that failure to be so qualified or
licensed would not, individually or in the aggregate, result in a Material
Adverse Effect.

 

(b) The minute books of the Insurance Companies have previously been made
available to Buyer and accurately reflect in all material respects all formal
actions taken at all meetings and all consents in lieu of meetings of the
stockholders and of the boards of directors (including all committees thereof)
of the Insurance Companies. The stock certificate books and the stock record
books of the Insurance Companies that have previously been made available to
Buyer constitute all of the stock ownership records of the Insurance Companies.
Each of the Insurance Companies is not in default under or in violation of any
provision of its Articles of Incorporation or By-Laws. Seller has previously
made available to Buyer true and complete copies of the Articles of
Incorporation and By-Laws of the Insurance Companies.

 

Section 3.2 Authorization. Seller has full corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
Each of Seller and the Insurance Companies has full corporate power and
authority to execute and deliver each of the Ancillary Agreements to which it is
a party and to perform its obligations thereunder. The execution and delivery of
this Agreement by Seller and the performance by Seller of its obligations
hereunder have been duly and validly authorized and approved by all requisite
corporate action of Seller and no other acts or proceedings on its part are
necessary to authorize the execution, delivery and performance of this Agreement
or the transactions contemplated hereby. The execution and delivery by each of
Seller and the Insurance Companies of the Ancillary Agreements to be executed by
it and the consummation of the transactions contemplated thereby have been duly
and validly authorized and approved by all requisite corporate action of Seller
or the Insurance Companies, as applicable, and no other acts or proceedings on
the part of Seller or the Insurance Companies, as applicable, are necessary to
authorize the execution, delivery and performance of the Ancillary Agreements to
which each of Seller or the Insurance Companies is a party or to consummate the
transactions contemplated thereby. This Agreement constitutes a legal, valid and
binding obligation of Seller, and is and will be enforceable against Seller in
accordance with its terms, except (i) as enforcement may be limited by
applicable bankruptcy, insolvency, rehabilitation, moratorium or similar laws
affecting creditors’ rights generally, including, without limitation, the effect
of statutory or other laws regarding fraudulent conveyances and preferential
transfers and (ii) for the limitations

 

- 4 -



--------------------------------------------------------------------------------

imposed by general principles of equity. The foregoing exceptions set forth in
clauses (i) and (ii) of this Section 3.2 are hereinafter referred to as the
“Enforceability Exceptions.” As of the Closing Date, assuming the due
authorization and execution of each of the Ancillary Agreements to which Seller
or the Insurance Companies is a party, each such Ancillary Agreement will
constitute a legal, valid and binding obligation of Seller or the Insurance
Companies, as applicable, and will be enforceable against Seller or the
Insurance Companies, as applicable, in accordance with its terms, subject to the
Enforceability Exceptions.

 

Section 3.3 Governmental Consents and Approvals. Except as set forth in
Schedule 3.3 hereto, no consent, approval, authorization, ruling, order of,
notice to, or registration or filings with, any Governmental Entity, is required
on the part of Seller or the Insurance Companies in connection with (i) the
execution and delivery by Seller of this Agreement, (ii) the execution and
delivery by each of Seller or the Insurance Companies of the Ancillary
Agreements, or (iii) the consummation by Seller or the Insurance Companies of
the transactions contemplated by this Agreement or the Ancillary Agreements.

 

Section 3.4 Stock Ownership; Subsidiaries.

 

(a) The authorized capital stock of Laurel consists solely of 1,400,000 shares
of Common Stock, of which 700,000 shares are issued and outstanding. The issued
and outstanding shares of capital stock described in the preceding sentence
constitute the Shares. Seller owns beneficially and of record all of the Shares
and Surplus Debentures, free of any Lien or Stock Restriction of any kind or
character whatsoever. The Shares are not subject to any restriction with respect
to their transferability other than those regulatory approvals and consents
referred to in Section 3.3. All of the Shares are duly authorized, validly
issued, fully paid, nonassessable and free of any preemptive rights. There is no
outstanding option, warrant, right, subscription, call, convertible or
exchangeable security or other agreement, instrument, commitment or right of any
kind (other than this Agreement) pursuant to which Seller or the Insurance
Companies is obligated to issue, sell, purchase, return or redeem any shares of
capital stock of, other securities of, or other ownership interests in, Laurel,
and there are no equity securities of Laurel reserved for issuance for any
purpose, nor is there any agreement providing for an amendment to Laurel’s
Articles of Incorporation so as to increase the amount of authorized capital
stock. There are no outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights with respect to Laurel. There are no
voting trusts, proxies or other agreements or understandings with respect to the
voting of the capital stock of Laurel. There are no restrictions on the ability
of Laurel after the Closing to declare and pay dividends, other than those
imposed by applicable state laws and regulations.

 

(b) The authorized capital stock of AFL consists solely of 4,000,000 shares of
Common Stock, of which 2,000,000 shares are issued and outstanding (the “AFL
Shares”). Laurel owns beneficially and of record 2,000,000 of the AFL Shares,
free of any Lien or Stock Restriction of any kind or character whatsoever. The
AFL Shares are not subject to any restriction with respect to their
transferability other than those regulatory approvals and consents referred to
in Section 3.3. All of the AFL Shares are duly authorized, validly issued, fully
paid, nonassessable and free of any preemptive rights. There is no outstanding
option, warrant, right, subscription, call, convertible or exchangeable security
or other agreement, instrument, commitment or right of any kind (other than this
Agreement) pursuant to which Seller or the

 

- 5 -



--------------------------------------------------------------------------------

Insurance Companies is obligated to issue, sell, purchase, return or redeem any
shares of capital stock of, other securities of, or other ownership interests
in, AFL, and there are no equity securities of AFL reserved for issuance for any
purpose, nor is there any agreement providing for an amendment to AFL’s Articles
of Incorporation so as to increase the amount of authorized capital stock. There
are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to AFL. There are no voting trusts,
proxies or other agreements or understandings with respect to the voting of the
capital stock of AFL. There are no restrictions on the ability of AFL after the
Closing to declare and pay dividends, other than those imposed by applicable
state laws and regulations.

 

(c) Except for AFL, Laurel does not own, directly or indirectly, any
Subsidiaries, and except for portfolio investments made in the ordinary course
of business consistent with past practices, there are no corporations,
partnerships or other entities or Persons in which the Insurance Companies own,
of record or beneficially, any direct or indirect equity interest or any right
(contingent or otherwise) to acquire the same.

 

Section 3.5 Actions Pending. Except as set forth on Schedule 3.5:

 

(a) There are no Actions pending against the Insurance Companies, their
respective businesses, properties or Assets (including investment assets), or,
to the Knowledge of Seller, any current or former officer, Employee or director
acting in his or her respective capacity as an officer, Employee or director of
any of the Insurance Companies;

 

(b) To the Knowledge of Seller, there are no Actions or series of related
Actions threatened against the Insurance Companies, their respective businesses,
properties or Assets (including investment assets), or, to the Knowledge of
Seller, any current or former officer, Employee or director acting in his or her
respective capacity as an officer, Employee or director of the Insurance
Companies that could reasonably be expected to have an adverse effect or series
of related adverse effects on the business, Assets, liabilities, condition
(financial or otherwise) or results of operations of the Insurance Companies;
and

 

(c) There is no injunction, order, judgment, decree, award or regulatory
restriction imposed upon Seller or the Insurance Companies or any of their
respective properties or Assets which (i) restricts the ability of any of the
Insurance Companies to conduct its business in the ordinary course of business
consistent with past practices or (ii) has had or reasonably could be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 3.6 No Conflict or Violation. Except as set forth on Schedule 3.6, the
execution, delivery and performance by Seller of this Agreement do not, and the
execution, delivery and performance by Seller or any of the Insurance Companies
of the Ancillary Agreements to which it is a party will not, and the
consummation by Seller or any of the Insurance Companies of the transactions
contemplated by this Agreement and by such Ancillary Agreements in accordance
with the terms and conditions hereof and thereof, will not (i) violate any
provision of the Articles of Incorporation or By-Laws of Seller or any of the
Insurance Companies; (ii) result in the creation of any Lien on any of the
Shares or the Surplus Debentures or on any of the Assets or properties of the
Insurance Companies; (iii) assuming that the consents and approvals referred to
in Section 3.3 are duly obtained, result in the breach of the terms and

 

- 6 -



--------------------------------------------------------------------------------

conditions or cause an impairment of any Insurance License of the Insurance
Companies; (iv) require the consent or other action by any Person under, violate
or result in the breach of any of the terms of, result in any modification of or
loss of a benefit under, accelerate or permit the acceleration of the
performance required by, otherwise give any other contracting party the right to
terminate or cancel, or constitute (with or without notice or lapse of time, or
both) a default under, any Material Contract to which Seller or any of the
Insurance Companies is a party or by or to which Seller or the Insurance
Companies or any of their respective Assets or properties is subject;
(v) violate any order, judgment, injunction, award or decree of any Governmental
Entity or arbitrator against, or binding upon, or any agreement with, or
condition imposed by, any Governmental Entity or arbitrator with respect to
Seller or any of the Insurance Companies; or (vi) assuming that the consents and
approvals referred to in Section 3.3 are duly obtained, violate any Law.

 

Section 3.7 Licenses and Permits. Each of the Insurance Companies has all
Permits necessary to engage in the life insurance and annuities lines of
business in each jurisdiction set forth on Schedule 3.7(a) (collectively, the
“Insurance Licenses”). Each of the Insurance Companies has all other Permits
necessary to conduct their businesses in the manner and in the areas in which it
is conducting its businesses, which Permits are set forth on Schedule 3.7(a).
Seller has delivered to Buyer true, correct and complete copies of all Insurance
Licenses and all other material Permits held by the Insurance Companies (and, at
the Closing, Seller will deliver, as part of the books and records, the
originals or certified copies of all Insurance Licenses and all other Permits
held by the Insurance Companies). Neither of the Insurance Companies has
transacted any insurance business in any jurisdiction requiring it to have an
Insurance License or other Permit therefor in which it did not possess such
Permit. All such Insurance Licenses and other Permits are in full force and
effect without suspension, revocation, restriction, amendment or nonrenewal, and
there are no pending or, to the Knowledge of Seller, threatened suits or
proceedings with respect to the suspension, revocation, restriction, amendment
or nonrenewal of any Insurance License or other Permit, and, to the Knowledge of
Seller, no event which (whether with notice or lapse of time or both) would
result in a suspension, revocation, restriction, amendment or nonrenewal of any
such Insurance License or other Permit has occurred.

 

Section 3.8 Contracts.

 

(a) Schedule 3.8(a) contains a true and complete list of all the following
contracts currently in force or terminated but pursuant to which any of the
Insurance Companies continues to have liabilities or receive benefits, in each
case excluding Insurance Contracts, to which either of the Insurance Companies
is a party or by which any Assets of the Insurance Companies are bound, as such
contracts may have been amended to the date hereof (collectively, the “Material
Contracts”):

 

(i) all contracts with any present or former officer, director or trustee of the
Insurance Companies (including, but not limited to, employment contracts and
contracts evidencing loans or advances to any such Person or any Affiliate of
such Person);

 

(ii) all contracts with any Person including, but not limited to, any
Governmental Entity, containing any provision or covenant (A) limiting the
ability of the Insurance Companies to engage in any line of business, to sell
any products or services,

 

- 7 -



--------------------------------------------------------------------------------

to compete with any Person in any geographical area, to do business with any
Person or in any location or to employ any Person or (B) limiting the ability of
any Person to compete with, or obtain or provide products or services from or to
the Insurance Companies in any line of business or in any geographical area;

 

(iii) (A) all contracts relating to the borrowing of money by the Insurance
Companies (other than any the Surplus Debentures and intercompany obligations
created in the ordinary course of business) or the direct or indirect guarantee
by the Insurance Companies of any obligation of any Person for borrowed money or
other financial obligation of any Person or other liability of the Insurance
Companies in respect of indebtedness for borrowed money or other financial
obligations of any Person, including, but not limited to, lines of credit or
similar facilities and (B) any contract involving the deferred purchase price of
property in excess of $10,000;

 

(iv) all contracts (other than Insurance Contracts) with any person containing
any provisions or covenant relating to the indemnification or holding harmless
by the Insurance Companies which have had or reasonably could be expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(v) all contracts relating to the future disposition (including, but not limited
to, restrictions on transfer or rights of first refusal) of any Assets of the
Insurance Companies other than in the ordinary course of business, or for the
grant to any person of any preferential rights to purchase or use any Assets of
the Insurance Companies other than, in the case of each of the foregoing, any
contracts for the sale of investment assets in the ordinary course of business;

 

(vi) any partnership, joint venture, joint marketing, strategic alliance or
similar contracts;

 

(vii) any form of contract that any of the Insurance Companies has entered into
with a Producer, provided that all contracts entered into with Producers are
materially comparable to the forms of Producer contracts set forth on
Schedule 3.23;

 

(viii) any contract for the provision of any administrative services with
respect to any Insurance Contract, including any such contracts with third party
administrators or managing general agents;

 

(ix) all outstanding powers of attorney or similar delegations of authority of
the Insurance Companies;

 

(x) all contracts relating to the acquisition by the Insurance Companies of any
operating business or the capital stock of any other Person entered into on or
after January 1, 2000;

 

(xi) all contracts under which either of the Insurance Companies has made
advances or loans to any other Person other than (1) the Surplus Debentures and
intercompany obligations created in the ordinary course of business and
(2) mortgage loans generated in the ordinary course of business;

 

- 8 -



--------------------------------------------------------------------------------

(xii) all contracts providing for severance, retention, change of control or
other similar payments; and

 

(xiii) all other contracts (other than (i) contracts regarding the purchase or
sale of investment assets entered into in the ordinary course of business,
(ii) contracts otherwise required to be set forth on Schedule 3.8(a) with
respect to Sections 3.8(i) through (xii) or Schedule 3.23 and (iii) other
contracts which are expressly excluded under any other subsection of this
Section 3.8) that (A) involve or are reasonably likely to involve the payment
pursuant to the terms of such contracts by or to the Insurance Companies of
$10,000 or more within any 12 month period or $100,000 in the aggregate during
the terms of such contracts and are not terminable on 30 days or less notice
without the payment of any penalty by, or any other material adverse consequence
to, the Insurance Companies, or (B) are otherwise material to the business of
the Insurance Companies.

 

(b) Each of the Material Contracts constitutes a legal, valid and binding
obligation of each Insurance Company to the extent that it is party thereto,
and, to the Knowledge of Seller, of each other Person that is a party thereto.
Each of the Insurance Companies is not, and to the Knowledge of Seller, no other
party to such Material Contract is, in material breach or default of any such
Material Contract or, with or without notice or lapse of time or both, would be,
in material breach or default of any such Material Contract. None of such
Material Contracts have been terminated or threatened in writing to be
terminated, except for those Material Contracts that terminate in the ordinary
course.

 

(c) True and complete copies of each of the Material Contracts, including all
amendments, supplements and modifications to each Material Contract, have been
provided to Buyer. In the case of any Material Contract which is not written,
Seller has provided to Buyer a written description of such Material Contract.

 

Section 3.9 Compliance with Law. Except as set forth on Schedule 3.9, to the
Knowledge of Seller, each of the Insurance Companies has conducted its business
in material compliance with all Law in each jurisdiction in which it has
conducted its business and is in material compliance with the requirements of
each applicable Governmental Entity to file reports, registrations, filings or
submissions with respect to the conduct of its business in each such
jurisdiction. Since January 1, 2002, neither Seller nor the Insurance Companies
has received any written notice of any material violation of Law with respect to
the Insurance Companies’ business.

 

Section 3.10 Intellectual Property.

 

(a) Schedule 3.10(a) contains a list of all patents and patent applications,
registered trademarks and trademarks normally used by Seller or the Insurance
Companies with a notice of trademark usage (whether federal, state, common law
or otherwise), registered copyrights and software applications (other than
commercially available off-the-shelf software applications which have not been
modified as used in the business of the Insurance Companies except as permitted
by the relevant license) owned by the Insurance Companies and licensed or
otherwise used by or for the benefit of the Insurance Companies, to the extent
such licenses or use are

 

- 9 -



--------------------------------------------------------------------------------

material or necessary to carry on the business of the Insurance Companies, as
currently conducted, which list shall include the product names and the licensor
or grantors of use.

 

(b) The business and operations of the Insurance Companies as currently
conducted do not infringe upon any Intellectual Property rights of any third
party. There are no present infringement suits pending or, to the Knowledge of
Seller, threatened infringements or violations by an third party with respect to
any Intellectual Property that is owned by the Insurance Companies.

 

(c) Each of Seller and the Insurance Companies are subject to internal policies
and practices regarding the protection of trade secrets and other confidential
information and proprietary know-how, ideas and information used or necessary
for the businesses of Seller and its Affiliates (including the Insurance
Companies). Each Employee of Seller and the Insurance Companies is notified of
such policies and has agreed to be bound by them. To the Knowledge of Seller, no
Employee is in breach of any such policies.

 

(d) To the Knowledge of Seller, all computer programs owned by the Insurance
Companies and all software that is not owned by the Insurance Companies is free
of all viruses, worms, Trojan horses, back doors, spyware, malware and other
infections or harmful routines and contains no bugs, errors, or problems in each
case that would be likely to disrupt its operation or have an adverse impact on
the operation of other software programs or operating systems.

 

(e) The Insurance Companies have complied with and are in compliance with the
terms of all privacy policies adopted by the Insurance Companies and applicable
to personal, customer and other information received, processed or maintained by
the Insurance Companies.

 

(f) Except for software used in the preparation of Tax Returns, there are no
computer programs, software tools, data or databases owned by Seller or any
Affiliate or Subsidiary of Seller (other than the Insurance Companies) which is
used by, for or in support of, the business of the Insurance Companies.

 

Section 3.11 Financial Statements; Liabilities.

 

(a) Seller has previously made available to Buyer true, complete and correct
copies of the statutory financial statements and all amendments thereto of the
Insurance Companies as audited by PriceWaterhouseCoopers LLP and filed with the
Texas Department of Insurance for the years ended December 31, 2004, 2003 and
2002 and the unaudited statutory financial statements as of and for the
quarterly period ended March 31, 2005, together with all exhibits and schedules
thereto (collectively, the “SAP Statements”). Each of the SAP Statements
presents, in all material respects, the statutory financial condition of the
Insurance Companies, at the respective dates thereof, and the statutory results
of operations for the periods then ended in accordance with SAP, applied on a
consistent basis by the Insurance Companies throughout the periods indicated
except as otherwise specifically noted therein.

 

(b) There are no liabilities or obligations of the Insurance Companies required
to be reflected as liabilities in financial statements prepared in accordance
with SAP other than (i) liabilities or obligations reflected or reserved against
in the March 31, 2005 balance sheet

 

- 10 -



--------------------------------------------------------------------------------

included in the March 31, 2005 SAP Statements, not heretofore discharged, or
(ii) policyholder benefits payable or other liabilities arising after March 31,
2005 in the ordinary course of business consistent with past practice and in
amounts consistent with past practice, none of which has had or is reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect. All
reserve liabilities reflected in the SAP Statements (w) were determined in
accordance with commonly accepted actuarial standards consistently applied
except as noted therein, (x) were fairly stated in accordance with sound
actuarial principles, (y) met the requirements of the insurance Laws of the
state of domicile, and, in the aggregate, each other jurisdiction in which any
of the Insurance Companies is licensed to write insurance and (z) reflected or
will reflect, as applicable, the related reinsurance, coinsurance and other
similar agreements of the Insurance Companies.

 

(c) The Insurance Companies have paid in full or established reserves reflected
in the SAP Statements for all guaranty or other similar state governmental fund
assessments required by any Governmental Entity to be paid by them prior to the
date of this Agreement. As of the date of this Agreement and except as and to
the extent paid prior to March 31, 2005 or reserved against in the SAP
Statements, the Insurance Companies have not received any guaranty fund
assessments.

 

Section 3.12 Taxes. Except as provided in Schedule 3.12:

 

(a) (i) All Tax Returns required to be filed on or before the Closing Date by or
with respect to the Insurance Companies have been or will be timely filed
(taking into account permitted extensions) with the appropriate Governmental
Entity in the manner prescribed by Law; (ii) such Tax Returns are true, correct
and complete in all material respects and will be true, correct and complete in
all material respects for the periods covered thereby; (iii) Seller and the
Insurance Companies have timely paid (or there has been paid on their behalf)
all Taxes shown as due and payable on any such Tax Return or that are otherwise
due and payable, in each case, in the manner prescribed by Law; (iv) no Liens
(other than Permitted Liens) for Taxes on the Shares or the Insurance Companies’
assets exist; (v) neither Seller nor the Insurance Companies has requested nor
is any of them currently the beneficiary of any extension of time within which
to file any Tax Return; (vi) as of the date of the SAP Statements, to the extent
that any material Tax liabilities and assessments have accrued but not yet
become payable, such Tax liabilities and assessments have been reflected as
liabilities in accordance with SAP on the SAP Statements and adequate reserves
have been established for the payment thereof and no difference exists between
the amount recorded on the SAP Statements and the amount of such Tax liability
as determined by the appropriate Governmental Entity; (vii) no written claim has
ever been made by a Governmental Entity in a jurisdiction where any of the
Insurance Companies does not file Tax Returns that any of the Insurance
Companies is or may be subject to taxation by that jurisdiction; (viii) there is
no action, suit, investigation, audit, claim, administrative or court
proceeding, or assessment (“Audits”) pending or, to Seller’s Knowledge, proposed
or threatened with respect to Taxes of any of the Insurance Companies’ or
Seller’s Consolidated Group; (ix) all material deficiencies asserted or
assessments made as a result of any examination of the Tax Returns of the
Seller’s Consolidated Group or the Insurance Companies have been paid in full;
(x) except as required by applicable Law, since December 31, 2003, none of the
Insurance Companies has: (A) made or changed any election concerning any Taxes,
(B) filed any amended Tax Return, (C) settled any Tax Claim or assessment, or
(D) surrendered any right to claim a

 

- 11 -



--------------------------------------------------------------------------------

refund of any Taxes, in each case, to the extent such action would materially
affect the Taxes or any Tax benefit of the Insurance Companies following the
Closing Date; (xi) there are no Tax rulings, request for Tax rulings, or Closing
Agreements relating to the Insurance Companies’ or Seller’s Consolidated Group
which could affect Buyer’s (or any Affiliate thereof) or the Insurance
Companies’ liability for Taxes for any period (or portion thereof) commencing
after the Closing Date; (xii) none of the Insurance Companies (or any Person on
behalf of the Insurance Companies): (A) has agreed to or is required to make any
adjustments pursuant to Sections 481(a) or 807(f) of the Code (or any
predecessor provision) or any similar provision of foreign, state or local law
by reason of a change in accounting method initiated by any such person, (B) has
Knowledge that any Governmental Entity has proposed in writing any such
adjustment or change in accounting method, or (C) has made any written
application pending with any Governmental Entity requesting permission for any
change in accounting method that relates to the business or operations of the
Insurance Companies; (xiii) as a result of any agreement with a Governmental
Entity, none of the Insurance Companies will be required to include any material
item of income in, or exclude any material Tax credit or item of deduction from,
any taxable period beginning on or after the Closing Date; (xiv) no intercompany
obligation (as described in Treas. Reg. § 1.1502-13(g)) between the Insurance
Companies, on the one hand, and any other member of Seller’s Consolidated Group
(including any of the Insurance Companies), on the other hand, will remain
outstanding following the Closing and the Insurance Companies have not engaged
in any transaction with Seller or any of its Affiliates which could result in
the recognition of income by the Insurance Companies with respect to such
transaction for any period ending on or after the Closing Date; (xv) no power of
attorney currently in force has been granted with respect to any matter relating
to the Taxes of the Insurance Companies; (xvi) no indebtedness of the Insurance
Companies is “corporate acquisition indebtedness” within the meaning of Code
Section 279(b); (xvii) no property of the Insurance Companies is property that
the Insurance Companies or any party to this transaction is or will be required
to treat as being owned by another person pursuant to the provisions of Code
Section 168(f)(8) (as in effect prior to its amendment by the Tax Reform Act of
1986) or is tax-exempt use property within the meaning of Code Section 168;
(xviii) none of the Insurance Companies has (A) filed a consent pursuant to Code
Section 341(f) or (B) agreed to have Code Section 341(f)(2) apply to any
disposition of a subsection (f) asset (as such term is defined in Code
Section 341(f)(4)) owned by the Insurance Companies and (xix) except as
disclosed in Schedule 3.12, none of the Insurance Companies has been at any time
a partner or member of any entity that is classified as a partnership for U.S.
Tax purposes, a joint venture or the holder of a beneficial interest in any
trust for any period for which the statute of limitations for any Tax has not
expired.

 

(b) The Insurance Companies are members of an affiliated group of which Seller
is a member, within the meaning of Section 1504(a) of the Code (the “Seller’s
Consolidated Group”). The Insurance Companies became members of the Seller’s
Consolidated Group beginning with the tax year beginning on January 1, 2003.
Except with respect to any liability under Treasury Regulation Section 1.1502-6
(or any similar provision of state, local or foreign law) that directly results
from the Insurance Companies being a member of Seller’s Consolidated Group, the
Insurance Companies will not have as of the Closing Date any liability for Taxes
of any other Person (i) as a transferee or successor, (ii) by contract
(including any Tax Sharing Agreements), (iii) by operation of Law, or
(iv) otherwise.

 

- 12 -



--------------------------------------------------------------------------------

(c) The Insurance Companies have complied (and until Closing will comply) with
all Law relating to the payment and withholding of Taxes and each of them has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any Employee, independent contractor,
creditor, stockholder, foreign person, or other third party.

 

(d) Seller has delivered or made available to Buyer correct and complete copies
of all Tax Returns filed by or relating to Laurel or AFL (separate return
included in consolidated returns) or the Seller’s Consolidated Group and all
examination reports and other relevant written materials with respect to Audits
(whether pending or concluded or, to Seller’s Knowledge, proposed or threatened)
related to the three taxable years ending prior to the Closing Date.

 

(e) Neither of the Insurance Companies has engaged in any transaction that may
result in the recognition of income by the Insurance Companies in any Tax period
(or portion thereof) beginning after the Closing Date (including, but not
limited to, transactions subject to Code Section 355).

 

(f) None of the Insurance Companies has executed any waiver or comparable
consents regarding any statute of limitations in respect of Taxes or requested
or agreed to any extension of time with respect to a Tax assessment or
deficiency.

 

(g) None of the Insurance Companies (or Seller with respect to the Insurance
Companies) has participated, within the meaning of Treasury
Regulation Section 1.6011-4(c), in (i) any “reportable transaction” within the
meaning of Section 6011 of the Code and the Treasury Regulations thereunder
(without regard to any cumulative or aggregate effect), (ii) any “confidential
corporate tax shelter” within the meaning of Section 6111 of the Code and the
Treasury Regulations thereunder, or (iii) any “potentially abusive tax shelter”
within the meaning of Section 6112 of the Code and the Treasury Regulations
thereunder.

 

(h) The Insurance Companies each satisfy the definition of a “life insurance
company” for purposes of the Code and all reinsurance contracts entered into by
the Insurance Companies are insurance contracts for U.S. federal income tax
purposes.

 

(i) The insurance reserves set forth in the Tax Returns filed by or including
the Insurance Companies have been determined in all material respects in
accordance with Section 807 or 846 of the Code, as applicable.

 

(j) To the Knowledge of Seller, with respect to reinsurance contracts to which
any of the Insurance Companies is a party, no facts, circumstances or basis
exists under which the IRS could make any reallocation, recharacterization or
other adjustment under Section 845(a) of the Code, or make any adjustment
arising from a determination that any reinsurance contract had or has a
significant tax avoidance effect under Section 845(b) of the Code.

 

(k) None of the Insurance Companies has any existing policyholder surplus
accounts as defined in Code Section 815.

 

(l) All Insurance Contracts issued, assumed, modified, exchanged or sold by the
Insurance Companies which are subject to Sections 101(f) or 7702 of the Code
qualify (and have

 

- 13 -



--------------------------------------------------------------------------------

qualified since issuance) as “life insurance contracts” within the meaning of
Sections 101(f) or 7702(a) of the Code, as applicable. No Life Insurance
Contract issued, assumed, modified, exchanged or sold by the Insurance Companies
is a “modified endowment contract” within the meaning of Section 7702A of the
Code.

 

(m) To the Knowledge of Seller, all Annuity Contracts issued, assumed, modified,
exchanged or sold by the Insurance Companies that are subject to Section 72(s)
of the Code contain (and have contained since issuance) all of the necessary
provisions of Section 72(s) of the Code and all Annuity Contracts that are
represented as qualifying under Sections 130, 403(a), 403(b) or 408(b) of the
Code contain (and have contained since issuance) all provisions required for
qualification under such sections of the Code.

 

(n) All Life Insurance Contracts and Annuity Contracts marketed by the Insurance
Companies, their agents, or any Person from which the Insurance Companies
acquired such contract, as, or in connection with, plans that are intended to
qualify under sections 401, 403, 408, or 457 of the Code (“Qualified Plans”)
comply (and have complied since issuance) with the requirements of such
sections. All Qualified Plans marketed or administered by the Insurance
Companies are marketed and administered in compliance with relevant provisions
of the Code.

 

(o) In providing record keeping and administrative services in the ordinary
course with respect to customers’ Insurance Contracts whether individual or
group retirement or deferred compensation plans or arrangements, and with
respect to any Life Insurance Contracts or Annuity Contracts issued, assumed,
modified, exchanged or sold by the Insurance Companies as of the Closing Date,
the Insurance Companies are in compliance with the applicable administrative
requirements of the Code, including sections 72, 401(a), 401(k), 403(b), 408(k),
408(p), 457(b), 345, 647, 7702 and 7702A of the Code and the rules and
regulations hereunder, and, to the extent applicable, the requirements of Parts
2, 3 and 4 of Title I of ERISA.

 

(p) Other than the Tax Sharing Agreement between the Insurance Companies and the
Seller’s Consolidated Group, none of the Insurance Companies is a party to any
Tax Sharing Agreement with any other person or entity. The total tax liability
of the Insurance Companies under the Tax Sharing Agreement with the Seller’s
Consolidated Group does not exceed $25,000.

 

Section 3.13 Employee Benefit Matters.

 

(a) Set forth in Schedule 3.13(a) is a complete and correct list of any
retirement, pension, savings, profit-sharing, bonus, incentive compensation,
deferred compensation, stock option or stock compensation, welfare benefit,
severance or termination, retiree medical, dental, life or disability insurance,
supplemental retirement, or other material employee benefit plans, programs, or
arrangements, including but not limited to “employee benefit plans” within the
meaning of Section 3(3) of ERISA (each, a “Plan,” and collectively, “Plans”) as
to which Seller or the Insurance Companies has any liability for current or
former employees or directors of the Insurance Companies (the “Covered
Employees”). Seller has previously provided to Buyer a true and correct list of
the Covered Employees, along with their current compensation, dates of hire and
dates of termination, if applicable.

 

- 14 -



--------------------------------------------------------------------------------

(b) Set forth on Schedule 3.13(b) is a complete and correct list of all Plans
covering the Covered Employees that are currently in effect. With respect to all
such Plans, true and complete copies of all documents and summary plan
descriptions relating to each Plan have heretofore been provided to Buyer. No
Plans are maintained or sponsored by the Seller or Laurel.

 

(c) No liability under Subtitle C or D of Title IV of ERISA has been incurred
and not satisfied, and no condition exists that presents a material risk that
liability would be incurred by the Insurance Companies, with respect to any
ongoing, frozen, or terminated Plan currently or formerly maintained or
contributed to by the Insurance Companies, or any Person that would be now or at
the applicable time considered a member of the Insurance Companies’ “controlled
group” within the meaning of Section 414(b), 414(c), 414(m) or 414(o) of the
Code or Section 4001(a)(14) of ERISA (an “ERISA Affiliate”), and no withdrawal
liability has been incurred and not satisfied under Subtitle E of Title IV of
ERISA or is anticipated that could result in a liability to the Insurance
Companies. No Notice of Reportable Event (within the meaning of Section 4043 of
ERISA) has been filed or required to be filed for any Plan within the six years
preceding the date of this Agreement. No Plan is a “multiemployer plan” within
the meaning of Section 4001(a)(3) of ERISA. Neither Seller nor the Insurance
Companies are entering into the transactions contemplated by this Agreement for
the principal purpose of evading liability within the meaning of Section 4069 of
ERISA.

 

(d) No Plan of an ERISA Affiliate has an “accumulated funding deficiency”
(within the meaning of Section 302 of ERISA or Section 412 of the Code), and
none of the Insurance Companies or any ERISA Affiliate has any outstanding
funding waiver.

 

(e) Except as set forth on Schedule 3.13(a), none of the Insurance Companies has
any formal plan or express or implied commitment to employ any Covered Employees
or to create any Plan that would be maintained by them or to contribute to or
participate in any Plan maintained by any ERISA Affiliate.

 

(f) Each Plan that is intended to be qualified under Section 401(a) or
Section 401(k) of the Code has received a favorable determination letter or
opinion letter, as applicable, from the Internal Revenue Service, and to the
Knowledge of Seller, no event or condition has occurred that would reasonably be
expected to have an adverse effect on the qualified status of any such Plan.
Each Plan complies in all material respects with its terms and with the
requirements prescribed by any and all Law, including but not limited to the
Code and ERISA.

 

(g) No liability, claim, investigation, audit, action or litigation has been
incurred, made, commenced or, to the Knowledge of Seller, threatened (other than
routine claims for benefits) with respect to any Plan.

 

(h) None of Seller or the Insurance Companies, any ERISA Affiliate, any of the
Plans, any trust created thereunder, nor, to the Knowledge of Seller, any
trustee or administrator thereof has engaged in a transaction or has taken or
failed to take any action in connection with which Seller, the Insurance
Companies or any ERISA Affiliate could be subject to any material liability for
either a civil penalty assessed pursuant to Section 409 or 502(i) of ERISA or a
tax imposed pursuant to Section 4975, 4976 or 4980B of the Code with respect to
any Plans.

 

- 15 -



--------------------------------------------------------------------------------

(i) No Plan provides medical, surgical, hospitalization, death or similar
benefits (whether or not insured) for the Covered Employees for periods
extending beyond their retirement or other termination of service, other than
(i) coverage mandated by Law, (ii) death benefits under any “pension plan” or
(iii) benefits the full cost of which is borne by the Employee or former
employee or director of the Insurance Companies (or his beneficiary).

 

(j) None of the Insurance Companies (i) has made any payments, (ii) is obligated
to make any payments, or (iii) is a party to any agreement, contract or
arrangement that under certain circumstances could obligate it to make any
payments that have resulted or will result, separately or in the aggregate, in
the payment of any “excess parachute payments” within the meaning of
Section 280G of the Code.

 

(k) The consummation of the transactions contemplated by this Agreement will not
(i) entitle any Covered Employee to severance pay, unemployment compensation,
retention pay or any other payment from the Insurance Companies, except as
expressly provided in this Agreement, or (ii) except to the extent, if any,
required by law, with respect to any Plan that is intended to be qualified under
Section 401(a) or 401(k) of the Code, accelerate the time of payment or vesting,
or increase the amount of compensation from the Insurance Companies due to any
such Covered Employee.

 

Section 3.14 No Brokers. Other than Sagent Advisors, Inc. and William Blair &
Company, all the fees and expenses of which will be paid by Seller, no
investment banker, broker, finder or other intermediary has acted directly or
indirectly for Seller or the Insurance Companies or their Affiliates, and the
Insurance Companies have not and will not incur any obligation to pay any
brokerage or finder’s fee or other commission, in connection with the
transactions contemplated by this Agreement.

 

Section 3.15 Insurance Issued by the Insurance Companies.

 

(a) Since January 1, 2002, all benefits claimed by any Person under any
Insurance Contract have in all material respects been paid (or provision for
payment thereof has been made) in accordance with the terms of the contracts
under which they arose and such payments were not materially delinquent and were
paid (or will be paid) without fines or penalties, except for any such claim for
benefits for which any of the Insurance Companies reasonably believes that there
is a reasonable basis to contest payment and is taking such action.

 

(b) Seller has made available to Buyer true, complete and correct copies of all
underwriting manuals (including each amendment thereto) utilized by the
Insurance Companies with respect to the Insurance Contracts. The underwriting
standards utilized and rates and rating factors and criteria applied by the
Insurance Companies with respect to the Insurance Contracts outstanding as of
the date hereof conformed in all material respects to those contained in the
Insurance Companies’ applicable underwriting manuals as in effect at the times
such Insurance Contracts were underwritten and, with respect to any Insurance
Contract reinsured in whole or in part, conform in all material respects to the
standards and ratings required pursuant to the terms of the related reinsurance,
coinsurance, modified coinsurance or other similar contracts.

 

- 16 -



--------------------------------------------------------------------------------

(c) To the Knowledge of Seller: (i) each Producer, at the time such Producer
solicited, negotiated, wrote, sold or produced business for the Insurance
Companies, to the extent required by Law as then in effect, was duly and
appropriately appointed by the Insurance Companies to act as a Producer for the
Insurance Company and was duly and appropriately licensed as a Producer (for the
type of business solicited, negotiated, written, sold or produced by such
Producer), in each case, in the particular jurisdiction in which such Producer
solicited, negotiated, wrote, sold or produced such business for the Insurance
Companies; (ii) no such Producer violated any material term or provision of any
Law as then in effect applicable to any aspect (including, but not limited to,
the soliciting, negotiating, marketing, sale or production) of the Insurance
Companies’ products; (iii) no such Producer has materially breached the terms of
any agency or broker Contract with or for the benefit of the Insurance Companies
(excluding engaging in “twisting” activities); and (iv) no Producer designated
by any of the Insurance Companies as a General Agent has engaged in “twisting”
activities.

 

(d) Each Insurance Contract policy or certificate form, as well as any related
application form, written advertising material (including such material placed
on any of the Insurance Companies’ websites) and rate or rule currently or
previously marketed, filed or otherwise utilized by the Insurance Companies, the
use or issuance of which requires filing or approval, has been appropriately
filed and, if required, approved by the applicable Governmental Entities in each
jurisdiction requiring such filing or approval. To the Knowledge of Seller, all
such policies and certificates, forms, applications, advertising materials and
rates or rules are or were, as applicable, in compliance with, and utilized in
compliance with Law and within the scope of the approvals received therefor.

 

(e) No provision in any in-force Insurance Contract gives the holder thereof or
any other Person the right to receive dividends, distributions or other benefits
based on the revenue, earnings or profits of the Insurance Companies, except for
traditional participating policies and charter policies. Neither of the
Insurance Companies is a party to any agreement providing for the collection of
insurance premiums payable to the Insurance Companies by any other Person other
than agreements that allow the Producer to collect the initial premium payment
in the form of a remittance made payable to the Insurance Companies.

 

(f) Since December 31, 2002, no customer or related group of customers, and no
Producer, in either case which accounted for (i) one percent or more of the
aggregate annuity considerations or deposits collected by the Insurance
Companies during the 12 month period ended December 31, 2004 or during the years
ended December 31, 2003 or 2002, or (ii) one percent or more of the aggregate
reserves of the Insurance Companies under Annuity Contracts as reflected on the
SAP Statements for the years ended December 31, 2004, 2003 or 2002, has or have
at its or their initiative, terminated or threatened in writing to terminate its
or their relationship with the Insurance Companies.

 

(g) The financial strength or claims-paying ability of (i) Laurel is rated “B”
and (ii) AFL is rated “B,” in each case by A.M. Best Company, Inc. as of the
date hereof.

 

- 17 -



--------------------------------------------------------------------------------

Section 3.16 Assets.

 

(a) Except for Assets disposed of since March 31, 2005 in the ordinary course of
business or otherwise in accordance with the terms of this Agreement, the
Insurance Companies have good and marketable title to all Assets that are
disclosed or otherwise reflected in the March 31, 2005 SAP Statements and all
Assets acquired thereafter, and all such Assets are owned by the Insurance
Companies free and clear of all Liens, other than Permitted Liens.

 

(b) Except as set forth on Schedule 3.16(b), with respect to investment assets
disclosed or otherwise reflected in the March 31, 2005 SAP Statements or
acquired thereafter:

 

(i) to the Knowledge of Seller, all are realizable in accordance with their
terms except to the extent otherwise appropriately reflected as an impairment or
an investment reserve in such SAP Statements;

 

(ii) there are no Payment Defaults, or to the Knowledge of Seller, any other
defaults with respect to which the prospect of a Payment Default is reasonably
likely (as used herein, “Payment Default” shall mean a default (or an event
which, with notice or lapse of time or both, would constitute a default) in the
payment on any of the bonds, notes, mortgages, debentures and other evidences of
indebtedness that constitute investment assets);

 

(iii) Seller does not have any Knowledge of any pending or threatened
bankruptcy, reorganization, insolvency, moratorium or similar event or
proceeding by any issuer, guarantor or other Person responsible for making
payment with respect to any such investment asset as of the date hereof; and

 

(iv) neither Seller, the Insurance Companies nor any Person on its or their
behalf, has taken, or omitted to take, any action which would cause any such
Investment Asset to be subject to any valid offset, defense or counterclaim
against the right of the Insurance Companies to enforce the terms of such
investment asset.

 

(c) As fully disclosed on Schedule 3.16(c), the Insurance Companies own, have a
valid leasehold interest in or have a valid right under contract to use, all
tangible personal property that is material to the conduct of their respective
businesses, free and clear of all Liens, other than Permitted Liens.

 

(d) The Assets (other than Intellectual Property which is covered by
Section 3.10) owned or leased by the Insurance Companies are sufficient for the
Insurance Companies to conduct their business from and after the Closing without
interruption and in the ordinary course of business as they are being conducted
on the date hereof.

 

Section 3.17 Environmental Matters. Except as set forth on Schedule 3.17:
(i) The Insurance Companies have operated their current and former businesses in
compliance, in all material respects, with all applicable Environmental Laws and
Permits required thereunder; (ii) there are no events, conditions or
circumstances that would result in any action, claim or allegation by any Person
against the Insurance Companies under applicable Environmental Laws or related
to Hazardous Substances nor has Seller or the Insurance Companies received any

 

- 18 -



--------------------------------------------------------------------------------

notice that any of the Insurance Companies’ businesses or Assets is in material
violation of any Environmental Laws or that any of the Insurance Companies is
responsible (or potentially responsible) for the investigation, cleanup,
monitoring or other remediation of any Hazardous Substances on, at or under any
property; (iii) the Insurance Companies have not assumed or retained,
contractually or by operation of law, from any Person any liability under
Environmental Laws or related to Hazardous Substances; and (iv) Seller has made
available to Buyer all environmental reports, assessments, audits or studies of
the Insurance Companies in its possession or control.

 

Section 3.18 Regulatory Filings. Seller has made available for inspection by
Buyer all reports, statements, documents, registrations, filings and submissions
made by or with respect to the Insurance Companies with any Governmental Entity,
and reports of examinations issued by any such Governmental Entity, since
December 31, 2002, in addition to correspondence with the Florida Insurance
Department regarding the suspension of new writings in the State of Florida. The
Insurance Companies have timely filed, or caused to be timely filed, all
material reports, statements, documents, registrations, filings, applications or
submissions required to be filed by or on behalf of the Insurance Companies with
any Governmental Entity in connection with the business conducted by the
Insurance Companies, the Insurance Companies are acting in compliance in all
material respects with all such reports, statements, documents, registrations,
filings, applications and submissions, and all required regulatory approvals in
respect thereof are in full force and effect. All such reports, statements,
documents, registrations, filings, applications and submissions were in
compliance in all material respects with Law when filed or as amended or
supplemented and there were no material omissions therefrom, and no material
deficiencies have been asserted by any Governmental Entity with respect to such
reports, statements, documents, registrations, filings, applications or
submissions that have not been satisfied.

 

Section 3.19 Real Property; Leases.

 

(a) Schedule 3.19(a) hereto sets forth a summary description of the real
property owned by the Insurance Companies (the “Owned Real Property”) all of
which is presently in material compliance with all Law relating to the use and
operation of the Owned Real Property (including but not limited to building
codes and zoning laws). All material Permits required by any Governmental Entity
in order to own and operate the Owned Real Property have been obtained and are
in full force and effect and the certificates of occupancy for the Owned
Property permit its current uses in all material respects. The Insurance
Companies have good and marketable fee title to all Owned Real Property, free
and clear of all Liens, other than Permitted Liens.

 

(b) Schedule 3.19(b) hereto sets forth a true and complete list and summary
description of all real property leased by any of the Insurance Companies (the
“Leased Real Property”), including whether any consent of the lessor or other
third party is required to maintain the effectiveness of the Leases in
connection with the transactions contemplated hereby. Seller has delivered to
Buyer true, correct and complete copies of the Leases. All of such Leases are
valid and in full force and effect in all material respects and all rents and
additional rents and other material assessments due to date on each such Lease
have been paid. Neither of the Insurance Companies is in default in any material
respect under any of such

 

- 19 -



--------------------------------------------------------------------------------

Leases and, to the Knowledge of Seller, no lessor is in default under any of
such Leases. No material waiver, indulgence or postponement of the obligations
of any of the Insurance Companies under such Leases has been granted by the
lessor, and no event has occurred which, with the passage of time or the giving
of notice, or both, would constitute a default thereunder by any of the
Insurance Companies. To the Knowledge of Seller, no event has occurred which,
with the passage of time or the giving of notice or both, would constitute a
default thereunder by any lessor. The Owned Real Property together with the
Leased Real Property constitutes all interests in real property currently used
or currently held for use in connection with the business of the Insurance
Companies and which are necessary for the continued operation of the business of
the Insurance Companies as it is now being conducted.

 

(c) The Insurance Companies enjoy peaceful and undisturbed possession in all
material respects under all Leases, none of which contain any provisions that
will materially impair or adversely affect its ability to continue to use the
premises leased thereunder as it currently does, and (i) no notice of violation
of any law, ordinance or administrative regulation (including any zoning or
building law) has been received by Seller or the Insurance Companies with
respect to any Leased Real Property or Owned Real Property and (ii) none of the
Insurance Companies has received notice that any Lease will not be renewed upon
its expiration date, or notice that such Lease will be renewed but upon terms
and conditions which, taken as a whole, will differ in a material adverse manner
from existing terms under such Lease. If the consents specified in
Schedule 3.19(b) are obtained, the continuation, validity and effectiveness of
such Leases under the current terms thereof will not be materially affected by
the consummation of the transactions contemplated herein. The property leased or
subleased by the Insurance Companies in respect of their respective businesses
is in a state of reasonable maintenance and repair, ordinary wear and tear
excepted. To the Knowledge of Seller, neither the whole nor any portion of any
real property leased or subleased by the Insurance Companies in respect of their
respective businesses is being condemned or otherwise taken by any public
authority, nor, to the Knowledge of Seller, is any such condemnation or taking
threatened or contemplated. Neither the whole nor any portion of any real
property leased or subleased by the Insurance Companies in respect of their
respective businesses has been damaged in any material respect or destroyed by
fire or other casualty. All work required to be performed by the lessor at any
premises leased or subleased by the Insurance Companies is materially complete.

 

Section 3.20 Conduct of Business; Absence of Certain Changes. Except as set
forth on Schedule 3.20 or as permitted or contemplated by this Agreement, since
March 31, 2005, (i) the Insurance Companies have conducted their respective
businesses in the ordinary course of business consistent with past practices and
the Insurance Companies have not taken any action that would have constituted a
violation of Section 5.1, if Section 5.1 had applied since March 31, 2005 and
(ii) the Insurance Companies have not experienced any event or occurrence
outside the ordinary course of business which has or reasonably could be
expected to have a Material Adverse Effect; provided, for purposes of clarity,
that ordinary course of business events or occurrences include claims made on
Insurance Contracts and changes in the value of investment assets of the
Insurance Companies.

 

Section 3.21 Insurance Coverage. Schedule 3.21 sets forth a true, complete and
correct list of insurance policies and fidelity bonds covering the Insurance
Companies, including the amounts and coverages. All such policies and fidelity
bonds are in full force and effect as of

 

- 20 -



--------------------------------------------------------------------------------

the date of this Agreement. Neither Seller nor the Insurance Companies nor any
of their Affiliates are in default under any such policy or bond and, to the
Knowledge of Seller, no other party to such policy or bond is in default
thereof. There are no claims under such insurance policies as to which the
insurers have denied liability.

 

Section 3.22 Market Conduct. To the Knowledge of Seller, neither Seller, the
Insurance Companies nor the Producers have engaged in any Market Conduct
Activities which violate Law or otherwise enable any third party to recover
damages from the Insurance Companies.

 

Section 3.23 Producers. The Insurance Companies enjoy good relations, and are
not involved in any material dispute, with any of their respective agents,
general agents, brokers, reinsurance intermediaries, consultants, producers,
financial institutions or other Persons which market its products as of the date
of this Agreement (collectively, “Producers”). Schedule 3.23 contains the
standard form of contract with such Producers entered into since December 31,
2001 and compensation schedules for such Producers. Except as set forth on
Schedule 3.23, there are no other compensation agreements with such Producers.

 

Section 3.24 Labor and Employment Matters.

 

(a) With respect to the employees of the Insurance Companies (the “Employees”):
(i) there is no labor strike, dispute, slowdown, stoppage or lockout actually
pending or, to the Knowledge of Seller, threatened against the Insurance
Companies, (ii) no union claims to represent the Employees and, to the Knowledge
of Seller, there are no current union organizing activities among such
Employees, and (iii) none of Seller or the Insurance Companies is a party to or
bound by any collective bargaining, labor union contract or similar agreement
with any labor organization applicable to any Employees.

 

(b) Except as set forth on Schedule 3.24(b) hereto, with respect to the
Employees, to the Knowledge of Seller, each of Seller and the Insurance
Companies is and has been in material compliance with all Law respecting
employment and employment practices, terms and conditions of employment, age and
sex discrimination, wages and hours, and none of the Insurance Companies has
engaged in or is engaged in any unfair labor practices. Except as set forth on
Schedule 3.24(b) hereto, with respect to the Employees, no unfair labor practice
complaints have been filed against the Insurance Companies with any Governmental
Entity and neither of the Insurance Companies has received any notice or
communication reflecting an intention or threat to file any such complaint.
Except as set forth on Schedule 3.24(b) hereto, no Person has made any claim
against the Insurance Companies arising out of any statute, ordinance or
regulation relating to discrimination with respect to the Employees, or
employment practices with respect to the Employees.

 

(c) To the Knowledge of Seller, the Insurance Companies have at all times
properly classified each of their respective Employees as employees and as
exempt or non-exempt for overtime pay, and have properly classified each of
their independent contractors as independent contractors, as applicable, and
have treated each person classified by them consistently with such status.

 

- 21 -



--------------------------------------------------------------------------------

(d) Schedule 3.24(d) contains a complete list of the each officer and employee
of the Insurance Companies with the following information: employer, department,
name, job grade and/or title, current salary, performance review dates, health
and life insurance information, and 401(k) plan information.

 

Section 3.25 Third Party Reinsurance. Schedule 3.25 sets forth a true, complete
and correct list of (a) all reinsurance and retrocession treaties and agreements
in force as of the date of this Agreement to which either of the Insurance
Companies is either a ceding or an assuming party, and (b) any such treaty or
agreement that is terminated or expired but under which the Insurance Companies
may be either obligated to make payments or eligible to continue to receive
benefits (collectively, the “Third Party Reinsurance Agreements”), copies of
which have been made available to Buyer. Each Third Party Reinsurance Agreement
is in full force and effect to the respective dates noted on the Schedule and is
a valid and binding obligation of the Insurance Companies and, to the Knowledge
of Seller, each other party thereto, subject to the Enforceability Exceptions.
The Insurance Companies are not in default in any material respect as to any
provision of any Third Party Reinsurance Agreement, and have not failed to meet
in any material respect the underwriting standards required for any business
reinsured thereunder, and there are no material outstanding disputes with regard
to any Third Party Reinsurance Agreement. No Third Party Reinsurance Agreement
contains any provision providing that the other party thereto may terminate such
treaty or agreement by reason of the transactions contemplated by this Agreement
or the Ancillary Agreements.

 

Section 3.26 Improper Payments. Since December 31, 2002:

 

(a) no funds or Assets of the Insurance Companies have been used for any illegal
purpose;

 

(b) no unrecorded fund of the Insurance Companies has been established for any
purpose and no unrecorded material Asset of the Insurance Companies exists;

 

(c) no accumulation or use of the corporate funds of the Insurance Companies has
been made without being properly accounted for on the Books and Records of the
Insurance Companies;

 

(d) all payments by or on behalf of the Insurance Companies have been duly and
properly recorded and accounted for on the Books and Records of the Insurance
Companies;

 

(e) no false or artificial entry has been made on the Books and Records of the
Insurance Companies for any purpose or reason whatsoever;

 

(f) no payment has been made by or on behalf of the Insurance Companies with the
understanding that all or any part of such payment is to be used for a purpose
other than as described in the documents supporting such payment;

 

(g) none of the Insurance Companies has made, directly or indirectly, any
illegal contribution to a political party or candidate, either domestic or
foreign; and

 

- 22 -



--------------------------------------------------------------------------------

(h) none of the Insurance Companies has made any improper foreign payment as
that term is defined in the Foreign Corrupt Practices Act.

 

Section 3.27 Security Deposits. Schedule 3.27 sets forth a true, complete and
correct list of all securities deposited by the Insurance Companies with
Governmental Entities as of the date hereof.

 

Section 3.28 Bank Accounts. Schedule 3.28 sets forth a true, complete and
correct list of bank accounts and investment accounts maintained by the
Insurance Companies, including the name of each bank or other institution,
account numbers and a list of signatories to such account. Neither of the
Insurance Companies has commingled any such account with Seller or any Affiliate
of Seller.

 

Section 3.29 Books and Records. The Books and Records are true, complete and
correct in all material respects, have been maintained in accordance with sound
business practices and accurately present and reflect in all material respects
all of the transactions and actions therein described.

 

Section 3.30 Solvency. Seller is not insolvent, as such term is defined in Title
11 of the United States Code, and will not be insolvent at any time during the
90 days immediately preceding the Closing Date.

 

Section 3.31 Full Disclosure. Neither the representations or warranties made by
Seller in this Agreement or in any Schedule hereto, nor any certificate, report,
statement, memorandum or other document furnished or required to be furnished to
Buyer pursuant hereto contains any untrue statement of a material fact or, omits
to state a material fact necessary in order to make the statements contained
therein or herein not misleading in light of the circumstances in which they
were made.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

Section 4.1 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and, Buyer has all requisite corporate power and corporate authority to
execute and deliver this Agreement and to consummate the transactions provided
for herein. The execution, delivery and performance of this Agreement and the
consummation of the transactions provided for herein have been duly and validly
authorized by all necessary corporate action on the part of Buyer. This
Agreement represents a legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms (except in all cases as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting the enforcement of
creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding may be brought).

 

- 23 -



--------------------------------------------------------------------------------

Section 4.2 Consents and Approvals; No Violation. Except as set forth in
Schedule 4.2, and except for applicable requirements of the HSR Act, neither the
execution and delivery of this Agreement by Buyer, nor the consummation by Buyer
of the transactions provided for herein, nor compliance by Buyer with any of the
provisions hereof, will (a) conflict with or result in any breach of any
provision of the charter or bylaws of Buyer or any of its respective Affiliates,
(b) require any filing by Buyer with, or the obtaining by Buyer of any Consent
of, any Governmental Entity, (c) result in a default (or give rise to any right
of termination, cancellation or acceleration) under any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, license, agreement, lease
or other instrument or obligation to which Buyer, any of its respective
Affiliates or any of their respective assets may be bound, except for such
defaults (or rights of termination, cancellation or acceleration) as to which
requisite waivers or consents have been obtained, or (d) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to Buyer or any
of its respective Affiliates, excluding from the foregoing clauses (b), (c) and
(d) such requirements, defaults or violations which would not have a Material
Adverse Effect on Buyer.

 

Section 4.3 Litigation. No claim, action, suit, proceeding or investigation is
pending or, to the Knowledge of Buyer, threatened against Buyer or any of its
respective Affiliates, by or before any Governmental Entity or by or on behalf
of any third-party which, if adversely determined, would have a Material Adverse
Effect on any transactions provided for herein.

 

Section 4.4 Financing. Buyer has on the date of execution of this Agreement and
will have at all times through the Closing Date access to cash funds sufficient
to pay the Purchase Price and consummate the transactions provided for herein.

 

Section 4.5 Investment Purpose. Buyer is acquiring the Shares for its own
account, for the purpose of investment only, and not with a view to the resale
or distribution of all or any part of the Shares; provided, however, that the
foregoing representation shall in no way limit Buyer’s right to dispose of all
or any portion of the Shares in one or more transactions registered under or
exempt from the registration requirements of the Securities Act of 1933, as
amended, at any time and in Buyer’s sole discretion.

 

Section 4.6 Investment Company. Buyer is not an investment company subject to
registration and regulation under the Investment Company Act of 1940, as
amended.

 

Section 4.7 Broker’s and Finder’s Fees. Other than LMC Capital LLC, all of the
fees and expenses of which will be paid by Buyer, neither Buyer nor any of its
Affiliates or representatives has incurred or will incur, directly or
indirectly, any liability for investment banking, brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction provided for herein.

 

ARTICLE 5

COVENANTS OF THE PARTIES

 

Section 5.1 Conduct of the Business of Seller. Except as otherwise provided in
or contemplated by this Agreement, the Schedules hereto or on Schedule 5.1,
prior to the Closing Date, Seller shall and shall cause each of the Insurance
Companies to (a) conduct the businesses

 

- 24 -



--------------------------------------------------------------------------------

of each of the Insurance Companies in accordance with present policies
(including existing underwriting standards) and operate only in the ordinary
course of business, (b) use commercially reasonable efforts to preserve each of
the Insurance Companies’ business organizations intact and keep available the
services of AFL’s present executive officers and key employees (including not
allowing such executive officers and key employees of AFL (other than Bob Nolen)
to transfer to Seller or an affiliate of Seller other than AFL without the
written consent of Buyer, (c) consistent with the exercise of reasonable
business judgment, retain the goodwill of each of the Insurance Companies and
preserve the business relationships of each of the Insurance Companies with
policyholders and others, including employees, agents, lenders, suppliers,
licensors and licensees, insurance departments, and others having material
business dealings with the Insurance Companies, (d) maintain all existing
business permits, licenses and authorizations, (e) perform all of its
obligations under all contracts relating to or affecting its assets or its
business, and (f) maintain its books and records in the usual manner consistent
with past practice. From and after the date hereof, and prior to the Closing
Date, except as otherwise provided in or contemplated by this Agreement or the
Schedules hereto, Seller shall not and shall not cause any of the Insurance
Companies to, without the prior written approval of Buyer, which consent shall
not be unreasonably withheld or delayed:

 

(a) declare, pay or make, or set aside for payment or make, any dividend or
other distribution (whether in cash or in kind) in respect of the capital stock
of any of the Insurance Companies or redeem, purchase or otherwise acquire any
of its capital stock;

 

(b) guaranty the obligation of any person, firm, corporation or other entity,
except by the endorsement of negotiable instruments for deposit or collection in
the ordinary course of business;

 

(c) mortgage, pledge, lease, or subject to any lien, charge or other encumbrance
any of the assets, properties or business of any of the Insurance Companies
(except for any mortgage, pledge, lien, charge or other encumbrance incurred, in
the ordinary course of business, in the acquisition of such asset, property or
business of such Insurance Company) in an amount in excess of $100,000;

 

(d) sell or otherwise transfer any asset, property or business or cancel any
debt or claim or waive any right, other than in the ordinary course of business
of such Insurance Company, with a value in excess of $100,000;

 

(e) amend or cancel or agree to the amendment or cancellation of any reinsurance
agreement, treaty or arrangement;

 

(f) permit to lapse any right with respect to any trademark, trade name,
copyright or other intangible asset material to such Insurance Company;

 

(g) permit any material insurance policy naming it as a beneficiary or a loss
payable payee to be canceled or terminated or any of the coverage thereunder to
lapse unless simultaneously with such termination or cancellation replacement
policies reasonably satisfactory to Buyer are in full force and effect;

 

- 25 -



--------------------------------------------------------------------------------

(h) except for annual pay raises for any individual employee of less than ten
percent (10%) made in the ordinary course of business and in accordance with
past practice, grant any general or uniform increase in the rates of pay of
employees of such Insurance Company or any increase in salary payable or to
become payable to any such employee, or increase in any manner the compensation
or benefits of any of the directors, officers or other employees of such
Insurance Company, or make any promises of employment to existing employees that
extend by their terms beyond the Closing Date, or hire or contract with any new
or additional employees with annual salaries in excess of $100,000;

 

(i) make any material change in any of its present tax or financial accounting
methods and practices, except as required by changes in GAAP or SAP, as the case
may be;

 

(j) amend its charter or bylaws;

 

(k) issue, sell or deliver any shares of the capital stock of any of the
Insurance Companies or issue or sell any securities convertible into, or
exchangeable for, or options with respect to, or warrants to purchase or rights
to subscribe to, any shares of the capital stock of any of the Insurance
Companies;

 

(l) effect any recapitalization, reclassification, stock dividend, stock split
or like change in capitalization of any of the Insurance Companies;

 

(m) merge with or into, consolidate or otherwise combine with, or acquire all or
substantially all of the assets of, any other entity;

 

(n) enter into, amend or terminate any contract involving payments in excess of
$100,000 during any 12-month period (unless any such contract terminates by its
terms prior to Closing); or

 

(o) enter into any agreement or understanding to do any of the things described
in clauses (a) through (n) above.

 

Section 5.2 Access to Information.

 

(a) Between the date of this Agreement and the Closing Date, Seller shall
(i) give Buyer and its authorized representatives full access at all reasonable
times, upon advance notice, to all books, records, offices and other facilities
and properties of each of the Insurance Companies; (ii) permit Buyer to make
such inspections thereof as Buyer may reasonably request; and (iii) cause each
of the Insurance Companies’ officers to furnish Buyer with such financial and
operating data and other information with respect to the businesses and
properties of such Insurance Company as Buyer may from time to time reasonably
request; provided, however, that any such investigation shall be conducted
during normal business hours and in such a manner as not to interfere
unreasonably with the operation of the business of such Insurance Company.
Seller also agrees that it shall and shall cause the Insurance Companies and
their respective officers, employees, agents and representatives, including
their respective counsel and independent public accountants (current and former)
to cooperate fully with Buyer in connection with such inspection including,
without limitation, making available relevant accountant work papers. Seller
also agrees that Buyer may also discuss the business and operations of the

 

- 26 -



--------------------------------------------------------------------------------

Insurance Companies with such regulators, rating agencies, lenders and Producers
upon reasonable advance notice to Seller and the right of Seller to participate
in any such discussion.

 

(b) From and after the Closing Date, Buyer shall give Seller and its authorized
representatives reasonable access to all books and records of each of the
Insurance Companies to the extent necessary for Seller to fully and adequately
prepare tax returns and other financial documents and information, or to respond
to audits or other similar inquiries; provided, however, that any such access
shall be during normal business hours and in such a manner as not to interfere
unreasonably with the operation of the business of any such Insurance Company.

 

(c) All information exchanged between Buyer and Seller and any of the Insurance
Companies (and any of their respective representatives), shall be subject to
that certain confidentiality agreement previously executed by and between Buyer
and Seller or their affiliates (the “Confidentiality Agreement”).

 

Section 5.3 Best Efforts; Notification of Changes. Subject to the terms and
conditions of this Agreement, each of Seller and Buyer will use its respective
commercially reasonable best efforts to take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary, proper or advisable under
applicable Laws to consummate the transactions provided for in this Agreement.
From the date hereof through the Closing, each party shall give the other party
prompt notice after it has obtained knowledge of any fact or circumstance which
renders untrue, incorrect or misleading any of the representations and
warranties made by it in this Agreement as of the date such knowledge was
obtained and any failure on its part to comply with or satisfy in any material
respect any covenant, condition or agreement which it is to comply with or
satisfy under the Agreement or any event, condition or change affecting its
ability to perform its obligations hereunder.

 

Section 5.4 HSR Act. Seller and Buyer shall fully cooperate and use their
commercially reasonable best efforts to satisfy all requirements under the HSR
Act relating to the consummation of the transactions provided for herein (if
applicable), including without limitation making all filings required in
connection therewith; provided, however, that it is expressly understood and
agreed to by the parties that Buyer shall pay all filing fees associated with
the HSR filing (excluding any attorneys’ fees, accountants’ fees or other
consultants’ fees of Seller), if applicable.

 

Section 5.5 Consents. Seller and Buyer shall cooperate, and use their respective
commercially reasonable best efforts, to make all filings and provide all
notifications (including without limitation all filings and notifications
required by the Texas Department of Insurance, the Federal Trade Commission and
the Department of Justice) and obtain all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Entities
and other third parties necessary to consummate this Agreement and the
transactions provided for herein and to carry on the business of each of the
Insurance Companies substantially in the manner as heretofore conducted. Buyer
shall file a “Form A” application with the Texas Department of Insurance within
fifteen (15) business days of the date of this Agreement, it being understood
that Buyer’s failure to do so shall entitle Seller to terminate this Agreement
pursuant to Section 9.1(d). Except as otherwise provided herein, Seller and
Buyer shall pay their own expenses, including without limitation, legal and
accounting fees and expenses, incident to obtaining the

 

- 27 -



--------------------------------------------------------------------------------

consents and approvals required by this Section 5.5; it being expressly
understood that all such expenses incurred by or on behalf of the Insurance
Companies shall be paid by Seller.

 

Section 5.6 Public Announcements. Prior to the Closing Date, Seller and Buyer
will consult with each other before issuing any report, statement or press
releases or otherwise making any public statements with respect to this
Agreement and the transactions provided for herein, and neither of them shall
issue any such report, statement or press release or make any such public
statement prior to such consultation and obtaining the written approval of the
other party, except as in the reasonable judgment of the party may be required
by Law or the rules of the New York Stock Exchange, in which case, to the extent
reasonably practicable, such party shall advise and confer with the other party
before issuing any such report, statement or press release.

 

Section 5.7 Covenant to Satisfy. Seller shall use its commercially reasonable
best efforts to ensure that the conditions set forth in Article 7 hereof are
satisfied, insofar as such matters are within the control of Seller, and Buyer
shall use its commercially reasonable best efforts to ensure that the conditions
set forth in Article 6 hereof are satisfied, insofar as such matters are within
the control of Buyer. Seller and Buyer further covenant and agree, with respect
to a threatened or pending preliminary or permanent injunction or other order,
decree or ruling or statute, rule, regulation or executive order that would
adversely affect the ability of the parties hereto to consummate the
transactions provided for herein, to (i) within three (3) days after learning or
obtaining any knowledge concerning or relating to such a threat or event, notify
the other party in writing of such a threat or event, and (ii) use all
commercially reasonable efforts to prevent or lift the entry, enactment or
promulgation thereof, as the case may be.

 

Section 5.8 No Solicitation. Prior to the Closing or earlier termination of this
Agreement, Seller will not, and will not authorize or permit any officer,
director or employee of Seller or any of the Insurance Companies, or authorize
any investment banker, attorney, accountant or other representative retained by
Seller, to directly or indirectly, without the written consent of Buyer, solicit
any Acquisition Proposal by any Person or provide any confidential information
to or participate in any discussions or negotiations with, any Person concerning
an Acquisition Proposal. Seller shall promptly notify Buyer orally and in
writing in the event it receives any inquiry or proposal relating to any such
transaction.

 

Section 5.9 Litigation Support. In the event and for so long as Buyer or Seller
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
(i) any transaction contemplated under this Agreement or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving any of the Insurance Companies, the other party
shall cooperate with it and its counsel in the defense or contest, make
available their personnel, and provide such testimony and access to their books
and records as shall be necessary in connection with the defense or contest, all
at the sole cost and expense of the contesting or defending party (unless the
contesting or defending party is entitled to indemnification therefor under
Article 10 below).

 

Section 5.10 COBRA. Seller shall remain responsible for any and all liabilities
relating to or arising in connection with the requirements of 4980B of the Code
and Part 6 of Subtitle B

 

- 28 -



--------------------------------------------------------------------------------

of Title I of ERISA (“COBRA Continuation Coverage”) to provide continuation of
health care coverage under any Plan in respect of employees to the extent
related to a qualifying event occurring on or before the Closing Date. After the
Closing and with respect to any qualifying event occurring after the Closing,
Buyer shall be responsible for any and all COBRA Continuation Coverage with
respect to each employee or former employee of any of the Insurance Companies
and any of their “qualified beneficiaries” under COBRA. After the Closing, Buyer
shall be responsible for any tax or penalty arising from its failure to comply
with the Code or ERISA with regard to such COBRA Continuation Coverage to the
extent related to a qualifying event occurring after the Closing.

 

Section 5.11 Supplementation or Amendment of Schedules. Each party (a “Notifying
Party”) will give prompt written notice (the “Notice”) to the other party (the
“Notified Party”) of (i) any material breach of any Notifying Party’s
representations and warranties in Section 3 or Section 4, as the case may be,
and (ii) any facts, events, circumstances or developments that the Notifying
Party discovers or is made aware of between the date of this Agreement and the
Closing Date, which, if such Notifying Party had discovered or been made aware
of on or prior to the date of this Agreement, would cause the condition set
forth in Section 6.1(a) or Section 7.1(a), as the case may be, not to be
satisfied. The Notifying Party shall have ten (10) days from the date of such
Notice (or such longer period as the parties may agree in writing) within which
to cure such breach (the “Cure Period”). If such breach is not cured within the
Cure Period, the Notified Party may, at its option, either: (1) terminate this
Agreement by reason of the aforesaid Notice (in which case such termination
shall be the Notified Party’s sole remedy with respect to such breach and it
shall not be entitled to seek or recover damages from the Notifying Party
resulting from such breach); or (2) waive said breach and proceed to close on
the terms set forth herein. The Notified Party’s election shall be made by
written notice to the Notifying Party within five (5) days from the end of the
Cure Period. If the Notified Party elects to waive said breach, the Notice
provided by the Notifying Party pursuant to this Section 5.11 will be deemed to
have amended the Schedules, to have qualified the representations and warranties
contained in Section 3 or Section 4 (as the case may be), and to have cured any
misrepresentation or breach of warranty that might have existed hereunder with
respect to the matters disclosed in the Notice given by the Notifying Party.

 

Section 5.12 Transition of Bob Nolen; Severance Payments. After a 30-day
transition period following the Closing Date, Seller will assume responsibility
for all salary and benefits of Bob Nolen. If Buyer terminates any employee of an
Insurance Company during a 90-day transition period beginning on the Closing
Date, Seller shall: (i) be responsible for any severance payable with regard to
any such terminated employee of the Insurance Companies pursuant to any
agreement entered into prior to the Closing; and (ii) indemnify and hold Buyer
harmless from any Buyer Losses resulting from such agreement. With respect to
any such employees terminated after such 90-day transition period, Buyer shall
hold harmless Seller or its Affiliates for, and shall assume and pay all of,
Seller’s or Seller’s Affiliate’s severance obligations with regard to any such
terminated employee to the extent such obligations are set forth on Schedule
5.12.

 

Section 5.13 Selection of Escrow Agent. On or before Closing, the parties shall
jointly select an independent financial institution to serve as escrow agent
under the Escrow Agreement.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS TO OBLIGATIONS OF SELLER

 

Section 6.1 Conditions. The obligations of Seller to consummate the transactions
provided for in this Agreement are subject to the fulfillment, at or prior to
the Closing, of each of the following conditions (any or all of which may be
waived in whole or in part by Seller if permitted by applicable law):

 

(a) Representations and Warranties. The representations and warranties made by
Buyer in this Agreement shall be true in all material respects (except that
representations and warranties qualified by materiality shall be true and
correct in all respects) when made and at and as of the Closing as though such
representations and warranties were made at and as of the Closing, except for
(i) such representations and warranties which expressly relate to an earlier
date, (ii) representations and warranties the inaccuracies of which (without
taking into account any materiality qualifiers or similar limitations) relate to
matters that have not had and are not likely to have, individually or in the
aggregate, a Material Adverse Effect and (iii) changes permitted or contemplated
by the terms of this Agreement

 

(b) Performance. Buyer shall have performed and complied, in all material
respects, with all agreements, obligations, covenants and conditions required by
this Agreement to be so performed or complied with by Buyer at or prior to the
Closing.

 

(c) Officer’s Certificate. Buyer shall have delivered to Seller a certificate,
dated as of the Closing Date, executed by an authorized officer of Buyer
certifying to the fulfillment of the conditions set forth in Sections 6.1(a),
6.1(b) and 6.1(g).

 

(d) No Injunction. There shall not be in effect any judgment, order, injunction
or decree of any Governmental Entity enjoining consummation of the transactions
provided for herein.

 

(e) No Government Proceeding or Litigation. There shall not be any suit, action,
investigation, inquiry or other proceeding instituted, pending or threatened by
any Governmental Entity, which seeks to enjoin or otherwise prevent consummation
of the transactions provided for herein.

 

(f) Expiration or Termination of HSR Act Periods. Any waiting periods applicable
to the transactions contemplated by this Agreement under the HSR Act shall have
expired or been terminated.

 

(g) Governmental Approvals. All Consents from Governmental Entities, including
without limitation all insurance regulatory agencies, necessary to permit Seller
to consummate the transactions provided for herein shall have been obtained, and
such consents shall be subject to no conditions other than conditions
customarily imposed by insurance regulatory agencies in connection with similar
acquisitions.

 

(h) Third Party Consents. All consents or waivers of third parties materially
necessary for the consummation of the transactions contemplated by this
Agreement shall have been obtained.

 

- 30 -



--------------------------------------------------------------------------------

(i) Designation of 401(k) Trustee. At the Closing, Buyer shall execute a
document in a form acceptable to Seller designating a new trustee for the
American Founders Life Insurance Company Retirement Savings Plan.

 

ARTICLE 7

CONDITIONS TO OBLIGATIONS OF BUYER

 

Section 7.1 Conditions. The obligations of Buyer to consummate the transactions
contemplated by this Agreement are subject to the fulfillment at or prior to the
Closing of each of the following conditions (any or all of which may be waived
in whole or in part by Buyer if permitted by applicable law):

 

(a) Representations and Warranties. The representations and warranties made by
Seller in this Agreement shall be true in all material respects (except that
those qualified as to materiality shall be true and correct in all respects)
when made and at and as of the Closing as though such representations and
warranties were made at and as of the Closing, except for (i) such
representations and warranties which expressly relate to an earlier date,
(ii) representations and warranties the inaccuracies of which (without taking
into account any materiality qualifiers or similar limitations) relate to
matters that have not had and are not likely to have, individually or in the
aggregate, a Material Adverse Effect and (iii) changes permitted or contemplated
by the terms of this Agreement. For purposes of clarity, subject to
Section 5.11, Buyer shall proceed to Closing despite a failure of the conditions
set forth above, but only if all such breaches of representations or warranties,
in the aggregate, have not had and are not likely to have a Material Adverse
Effect.

 

(b) Performance. Seller shall have performed and complied, in all material
respects, with all agreements, obligations, covenants and conditions required by
this Agreement to be so performed or complied with by it at or prior to the
Closing.

 

(c) Officer’s Certificate. Seller shall have delivered to Buyer a certificate,
dated as of the Closing Date, executed by an authorized officer of Seller
certifying to the fulfillment of the conditions set forth in Sections 7.1(a),
7.1(b) and 7.1(g).

 

(d) No Injunction. There shall not be in effect any judgment, order, injunction
or decree of any Governmental Entity enjoining consummation of the transactions
provided for herein.

 

(e) No Government Proceeding or Litigation. There shall not be any suit, action,
investigation, inquiry or other proceeding instituted, pending or threatened by
any Governmental Entity which seeks to enjoin or otherwise prevent consummation
of the transactions provided for herein.

 

(f) Expiration or Termination of HSR Act Periods. Any waiting periods applicable
to the transactions contemplated by this Agreement under the HSR Act shall have
expired or been terminated.

 

- 31 -



--------------------------------------------------------------------------------

(g) Governmental Approvals. All Consents from Governmental Entities, including
without limitation all insurance regulatory agencies, necessary to permit the
Buyer to consummate the transactions provided for herein shall have been
obtained.

 

(h) Admitted Assets of AFL. The amount of the Admitted Assets of AFL determined
as at the Closing in strict compliance with SAP is no less than $480,500,000.

 

(i) Material Adverse Effect. Except as specifically authorized in this
Agreement, there shall not have occurred since March 31, 2005 a Material Adverse
Effect or any change, event or occurrence which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Without
limiting the generality of the foregoing, any downgrade in rating of any
Insurance Company by A. M. Best shall constitute a Material Adverse Effect.

 

ARTICLE 8

OTHER AGREEMENTS

 

Section 8.1 Failure to Close.

 

(a) Buyer expressly agrees to consummate the transactions provided for herein
upon completion of all conditions to Closing (unless waived as permitted by
applicable law) and shall not take any action reasonably calculated to prevent
the Closing and shall not unreasonably delay any action reasonably required to
be taken by it to facilitate the Closing.

 

(b) Seller expressly agrees to consummate the transactions provided for herein
upon completion of all conditions to Closing (unless waived as permitted by
applicable law) and shall not take any action reasonably calculated to prevent
the Closing and shall not unreasonably delay any action reasonably required to
be taken by it to facilitate the Closing.

 

Section 8.2 Certain Tax Matters.

 

(a) Responsibility for Insurance Companies Tax Returns. Buyer is responsible for
preparing and filing all Tax Returns with respect to the Insurance Companies for
periods that end following the Closing Date. Buyer agrees to provide Seller with
copies of any Tax Returns prepared by Buyer prior to filing such returns if such
Tax Returns relate to periods prior to the Closing. Any refunds in respect of
Tax Returns with respect to the Insurance Companies filed for all periods
commencing prior to and including the Closing Date shall be for the account of
Seller unless any such refunds are carried as an asset by the Insurance
Companies on the Closing Date. Any refunds in respect of such Tax Returns filed
for all periods after the Closing Date and ending thereafter shall be for the
account of the Insurance Companies.

 

(b) Tax Liability. Seller shall be solely liable for, shall pay and shall
protect, defend, indemnify and hold harmless the Insurance Companies and Buyer
from and against (i) except to the extent that any Tax liabilities are reflected
in each of the Insurance Companies’ most recently filed SAP Statement, all Taxes
payable with respect to the Insurance Companies (including without limitation
those resulting from any Tax Sharing Agreement) for all periods prior to and
including the Closing Date, and Taxes due by any of the Insurance Companies
arising out of any transaction that is undertaken at the direction of or for the
benefit of Seller, and (ii) all Taxes

 

- 32 -



--------------------------------------------------------------------------------

(including Taxes imposed on the holders of any insurance policy or annuity)
incurred by Buyer, any Affiliate of Buyer, or the Insurance Companies resulting
from, arising out of or based upon an inaccuracy or breach by Seller of any
representation or warranty in Section 3 or any Ancillary Agreement or any
covenant or agreement contained in or provided in this Agreement or any
Ancillary Agreement.

 

(c) Insurance Company Taxes. The parties agree that the Insurance Companies will
be required to file a full year Tax Return for the twelve month period from
January 1, 2005 through December 31, 2005, and the Insurance Companies will be
responsible for the payment of all Taxes due and owing for such period except as
otherwise provided herein.

 

(d) Participation in Tax Examinations. Buyer and Seller shall provide to each
other prompt notice of any audit or similar investigation or proceeding in which
the IRS or any other Governmental Entity makes or proposes to make a Tax
adjustment to any Tax period ending on or before the Closing Date. Seller shall
control any such proceeding; provided that Buyer or its representative shall
have the right, at its expense, to participate in any such audit or similar
investigation. Seller agrees that it will not settle, compromise or agree to any
Tax adjustment without the prior written consent of Buyer, which consent shall
not be unreasonably withheld.

 

(e) Further Actions. Seller shall not cause to be filed any amended Tax Return
if such Tax Return results in a Tax detriment to Buyer or to the Insurance
Companies unless Buyer consents or Seller pays to Buyer the full amount of such
expected detriment and agrees in writing to indemnify Buyer against any other
detriment arising out of such amended Tax Return. Buyer and the Insurance
Companies shall have the right to carry back the Tax attributes of the Insurance
Companies to periods ending on or before the Closing, provided Seller gives
written consent or the Insurance Companies as a matter of Law must first carry
back such Tax attributes to pre-Closing periods before Tax attributes can be
carried forward and Buyer agrees to indemnify Seller for any Tax detriment that
is a direct result of such carry back.

 

(f) Mutual Cooperation. As soon as practicable, but in any event within fifteen
(15) days after either party’s request, the other party shall deliver such
information and other data relating to the Tax Returns and Taxes of any of the
Insurance Companies as in each case shall have been reasonably requested in
order to enable such party to (i) cause the completion and filing of all Tax
Returns for which it has responsibility or liability under this Agreement,
(ii) respond to audits or other inquiries by any taxing authorities with respect
to any Tax Returns or taxable periods for which it has any responsibility or
liability under this Agreement or (iii) otherwise satisfy its accounting or tax
requirements.

 

(g) Resolution of Disagreements. If Seller and Buyer disagree as to the amount
of Taxes for which each is liable under this Agreement, Seller and Buyer shall
promptly consult each other in an effort to resolve such dispute. If any such
dispute cannot be resolved within 45 days after the initial date of consultation
(as evidenced by the earliest dated written notice of such dispute), Seller and
Buyer shall use their reasonable best efforts to cause such dispute to be
resolved by an independent third party mutually agreeable to each party.

 

(h) Indemnification Adjustments. In the event any audit or similar proceeding
results in adjustments which would render any representations made by Seller in
Section 3.12 of this

 

- 33 -



--------------------------------------------------------------------------------

Agreement inaccurate, and such inaccuracy is the basis for a claim of
indemnification under Section 10.2 of this Agreement, any Loss claimed by Buyer
as a result of such adjustment shall be offset by any Tax benefit realized by
Buyer or its affiliates as a result of such adjustment. Any such Tax benefit
shall be equal to the amount by which the taxable income of Laurel and its
subsidiaries (including AFL) is or will be reduced in any past, present or
future period during which Buyer is responsible for Taxes, as a result of the
adjustment in issue, without regard to any indemnification payment that may be
made for this purpose.

 

ARTICLE 9

TERMINATION, AMENDMENT AND WAIVER

 

Section 9.1 Termination. This Agreement may be terminated and the transactions
provided for herein may be abandoned upon notice by the terminating party to the
other party:

 

(a) by mutual written consent of Seller and Buyer;

 

(b) by either party, if any order, injunction or decree of a Governmental Entity
shall be in effect at the Closing which restrains or prohibits the transactions
contemplated hereby or if any suit, action, investigation, inquiry or legal or
administrative proceeding shall be pending or threatened at the Closing which
has been initiated by a Governmental Entity which challenges consummation of the
transactions contemplated hereby;

 

(c) by Buyer, if (i) Seller has within the then previous ten (10) business days
given or was required to have given Buyer any notice pursuant to Section 5.7
above and (ii) the development that is the subject of the notice has had or
could have a Material Adverse Effect on the Insurance Companies or Seller’s
ability to indemnify Buyer hereunder;

 

(d) by Seller, if (i) Buyer fails to file a “Form A” application with the Texas
Department of Insurance within fifteen (15) business days of the date of this
Agreement, or (ii) (A) Buyer has within the then previous ten (10) business days
given or was required to have given Seller any notice pursuant to Section 5.7
above and (B) the development that is the subject of the notice has had or could
have a Material Adverse Effect on Buyer’s ability to consummate the Share
Purchase or other transactions provided for in this Agreement; or

 

(e) by either party, if the transactions contemplated by this Agreement shall
not have been consummated on or prior to September 30, 2005, unless such failure
of consummation shall be due to the failure of the party seeking such
termination to perform or observe in all material respects the covenants and
agreements hereof to be performed or observed by such party.

 

Section 9.2 Procedure and Effect of Termination. In the event of the termination
and abandonment of this Agreement pursuant to Section 9.1 of this Agreement,
this Agreement shall become void and have no effect, except that the provisions
of this Section 9.2 and Article 10 and Section 5.2(c) of this Agreement shall
survive any such termination and abandonment. Notwithstanding the preceding
sentence or any other provision in this Agreement to the contrary, upon
termination of this Agreement pursuant to Section 9.1 or in the event either
party fails to complete the Share Purchase or the other transactions provided
for in this Agreement in breach of its obligations hereunder, Seller will remain
liable to Buyer for any breach by Seller in the performance of any of its
covenants, agreements, duties or obligations arising under this

 

- 34 -



--------------------------------------------------------------------------------

Agreement existing at the time of such termination, and Buyer will remain liable
to Seller for any breach by Buyer in the performance of any of its covenants,
agreements, duties or obligations arising under this Agreement existing at the
time of termination, and Seller or Buyer may seek remedies or damages against
the other with respect to any such breach as are provided in this Agreement or
as are otherwise available in law or equity.

 

Section 9.3 Amendment, Modification and Waiver. This Agreement may be amended,
modified or supplemented at any time by written agreement of Seller and Buyer.
Any failure of Seller or Buyer to comply with any term or provision of this
Agreement may be waived by the other party at any time by an instrument in
writing signed by or on behalf of such other party, but such waiver or failure
to insist upon strict compliance with such term or provision shall not operate
as a waiver of, or estoppel with respect to, any subsequent or other failure to
comply. No delay on the part of any party in exercising any right, power, remedy
or privilege nor any partial exercise of same shall preclude any further
exercise thereof or the exercise of any other such right, remedy, power or
privilege.

 

ARTICLE 10

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

Section 10.1 Survival of Representations, Warranties and Covenants.

 

(a) Notwithstanding any right of Buyer to investigate the affairs of the
Insurance Companies and notwithstanding any knowledge of facts determined or
determinable by Buyer pursuant to such investigation, Buyer has the right to
rely upon the representations, warranties, covenants and agreements of Seller
contained in this Agreement. Notwithstanding any right of Seller to investigate
the affairs of Buyer and notwithstanding any knowledge of facts determined or
determinable by Seller pursuant to such investigation, Seller has the right to
rely upon the representations, warranties, covenants and agreements of Buyer
contained in this Agreement. Except for the representations and warranties
contained in Sections 3.12 (Taxes) and 3.13 (Employee Benefit Matters), all
representations and warranties made by Seller or Buyer in Articles 3 and 4 of
this Agreement or in any document, certificate, Schedule or instrument delivered
or executed in connection herewith shall survive the Closing for the period of
540 days after the Closing Date. The representations and warranties in Sections
3.12 (Taxes) and 3.13 (Employee Benefit Matters) shall survive the Closing until
30 days after the expiration of all relevant statutes of limitations (including
all periods of extension, whether automatic or permissive). The representations
and warranties contained in this Agreement shall expire on the last day of the
applicable survival period set forth above and all claims for inaccuracy or
breach of said representations and warranties will be deemed waived unless
written notice of the inaccuracy or breach thereof shall have been given to the
breaching party prior to the expiration of the applicable survival period, in
which event such representation or warranty shall survive to the extent of the
claim referred to in the notice until such claim has been resolved.
Notwithstanding the foregoing, no time limits shall be applicable with regard to
any Action listed on Schedule 10.2.

 

(b) All covenants and agreements made by the parties to this Agreement which
contemplate performance following the Closing Date shall survive the Closing
Date. All other

 

- 35 -



--------------------------------------------------------------------------------

covenants and agreements shall not survive the Closing Date and shall terminate
as of the Closing to the extent that such covenants were performed in accordance
with their terms.

 

Section 10.2. Obligation to Indemnify.

 

(a) Subject to the expiration of the representations and warranties of the
parties as provided in and the limitations set forth in this Article 10, Seller
agrees to indemnify, defend and hold harmless Buyer and its Affiliates
(including, after the Closing, the Insurance Companies), and their respective
directors, officers, employees, agents, representatives, successors and assigns,
without duplication (the “Buyer Indemnified Parties,” and individually a “Buyer
Indemnified Party”), from and against all liabilities including, without
limitation, all costs, expenses, fines, orders, penalties and reasonable outside
attorneys’ fees and disbursements (collectively, “Buyer Losses,” and
individually a “Buyer Loss”) incurred or suffered by any of the Buyer
Indemnified Parties, directly or indirectly, by reason of or arising out of or
in connection with (i) any breach of any of the representations and warranties
of Seller contained in this Agreement or in any certificate or other document
delivered pursuant hereto (without regard to any Knowledge, materiality or
Material Adverse Effect qualifications contained therein), (ii) any breach of
any of the covenants and agreements of Seller contained in this Agreement, and
(iii) any Actions set forth on Schedule 10.2; provided, however, that the Buyer
Indemnified Parties shall be entitled to indemnification under
Section 10.2(a)(i) for breach of representations and warranties made by Seller
in Article 3 only when the amount of all Buyer Losses arising therefrom exceeds,
in the aggregate, $500,000 (the “Deductible Amount”), in which case the Buyer
Indemnified Parties shall be entitled to indemnification for all Buyer Losses,
subject to the other provisions of this Agreement, in excess of the Deductible
Amount. Notwithstanding anything else contained herein to the contrary, the
maximum amount for which Seller shall be liable for Buyer Losses under
Section 10.2(a)(i) shall not exceed, in the aggregate, an amount equal to 30% of
the Purchase Price (the “Cap”); provided, however, the Deductible Amount and the
Cap shall not apply to limit any Buyer Losses resulting from or arising out of
the Actions listed on Schedule 10.2. For the purpose of clarity, subject to the
immediately preceding sentence, nothing in this Section 10.2(a) shall be
interpreted to impose liability on Seller for breaches of the representations
and warranties of Seller under Article 3 in an aggregate amount greater than the
Cap.

 

(b) Subject to the expiration of the representations and warranties of the
parties as provided in and the limitations set forth in this Article 10, Buyer
agrees to indemnify, defend and hold harmless Seller and its Affiliates and
their respective directors, officers, employees, agents, representatives,
successors and assigns (the “Seller Indemnified Parties,” and individually a
“Seller Indemnified Party; and together with the Buyer Indemnified Parties, the
“Indemnified Parties,” and individually an “Indemnified Party”) from and against
all liabilities including, without limitation, all costs, expenses, fines,
orders, penalties and reasonable outside attorneys’ fees and disbursements
(collectively, “Seller Losses,” and together with Buyer Losses, “Losses,” and
individually a “Loss”), incurred or suffered by any of the Seller Indemnified
Parties, directly or indirectly, by reason of or arising out of or in connection
with (i) any breach of any of the representations and warranties of Buyer
contained in this Agreement or in any certificate or other documents delivered
pursuant hereto (without regard to any Knowledge, materiality or Material
Adverse Effect qualifications contained therein), and (ii) any breach of any of
the covenants and agreements of Buyer contained in this Agreement; provided,
however, that Seller Indemnified

 

- 36 -



--------------------------------------------------------------------------------

Parties shall be entitled to indemnification under Section 10.2(b)(i) for breach
of representations and warranties made by Buyer in Article 4 hereof only when
the aggregate amount of all Seller Losses arising therefrom exceeds the
Deductible Amount, in which case Seller Indemnified Parties shall be entitled to
indemnification for all Seller Losses, in excess of the Deductible Amount.
Notwithstanding anything else contained herein to the contrary, the maximum
amount for which Buyer shall be liable for Seller Losses under
Section 10.2(b)(i) shall not exceed, in the aggregate, an amount equal to the
Cap; provided, however, the Deductible Amount and the Cap shall not apply to
limit any Seller Losses resulting from a breach or inaccuracy of the
representations or warranties of Buyer in Section 4.4 (Financing; Buyer’s
Ability to Consummate Transaction). For the purpose of clarity, subject to the
immediately preceding sentence, nothing in this Section 10.2(b) shall be
interpreted to impose liability on Buyer for breaches of the representations and
warranties of Buyer under Article 4 in an aggregate amount greater than the Cap.

 

(c) Required payments by any Indemnifying Party pursuant to Section 10.2(a) or
10.2(b) shall be limited to the amount of any Loss that remains after deducting
therefrom (i) any insurance proceeds actually recovered by any Indemnified Party
and (ii) any indemnity, contribution or other similar payment actually recovered
by any Indemnified Party from any third party (including, without limitation,
reinsurance recoverables), in each case with respect to such Loss. The
Indemnified Party shall use commercially reasonable efforts to collect all such
insurance proceeds, reinsurance recoverables and indemnity, contribution and
other similar payments.

 

Section 10.3. Notice of Third Party Claim. Promptly (and in any event within 30
days) after receipt by an Indemnified Party hereunder of notice of any demand,
claim or circumstances which, with or without the lapse of time, would give rise
to a claim or the commencement (or threatened commencement) of any action,
proceeding or investigation by an unaffiliated Person (a “Third Party Claim”)
that may result in a Loss, such Indemnified Party shall give notice thereof (the
“Claims Notice”) to the Indemnifying Party. The Claims Notice shall describe the
Third Party Claim in reasonable detail and shall indicate the amount (estimated,
if necessary) of the Loss that has been or may be suffered by such Indemnified
Party and shall include a statement as to the basis for the indemnification
sought. Failure to provide a Claims Notice in a timely manner shall not be
deemed a waiver of the Indemnified Party’s right to indemnification other than
to the extent that such failure actually prejudices the defense of the claim by
the Indemnifying Party.

 

Section 10.4. Opportunity to Defend.

 

(a) Upon receipt of notice from the Indemnified Party pursuant to Section 10.2,
the Indemnifying Party shall have the right, but not the obligation, to assume
the defense and control of such Third Party Claims at its own expense by
providing notice of such intention to the Indemnified Party. In the event that
the Indemnifying Party elects to assume the defense of a Third Party Claim, the
Indemnified Party shall have the right, but not the obligation, to participate
in the defense of such Third Party Claims at its own expense. In the event that
the Indemnifying Party elects to assume the defense of a Third Party Claim, the
Indemnifying Party shall take all steps reasonably necessary in the defense or
settlement of such Third Party Claim; and at all times diligently pursue the
resolution of such Third Party Claim. The Indemnified

 

- 37 -



--------------------------------------------------------------------------------

Party shall, and shall cause each of its Affiliates and representatives to,
cooperate with the Indemnifying Party in the defense of any Third Party Claim
defended by the Indemnifying Party. The Indemnifying Party shall be deemed to
not have assumed the defense of a Third Party Claim unless the Indemnifying
Party shall deliver written notice of such election to the Indemnified Party
within 15 Business Days after receipt by the Indemnifying Party of the
Indemnified Party’s notice delivered pursuant to Section 10.3.

 

(b) If the Indemnifying Party elects to assume the defense of a Third Party
Claim, it shall be conclusively established for the purposes of this Agreement
that the claims made in such Third Party Claim are within the scope of and
subject to indemnification by the Indemnifying Party. If the Indemnifying Party
elects not to assume the defense of a Third Party Claim, the Indemnified Party
shall have the right to defend such claim in such manner as it deems
appropriate.

 

(c) With regard to any Actions on Schedule 10.2, Seller agrees that the Seller
Indemnifying Party will continue defense of these matters at no cost or expense
to the Buyer Indemnified Parties, that any such attorneys fees and costs and any
Buyer Losses resulting from such litigation shall not be subject to the
Deductible Amount or the Cap, and that no rights of the Buyer Indemnified
Parties, including without limitation the right to participation in the defense
at its own expense, shall be restricted.

 

(d) The Indemnifying Party shall be authorized to consent to the settlement of,
or the entry of any judgment arising from, any Third Party Claim for which the
Indemnifying Party has assumed the defense in accordance with the terms of
Section 10.4(a) without the prior consent of the Indemnified Party, but only to
the extent that such settlement or entry of judgment (i) provides solely for the
payment of money by the Indemnifying Party, (ii) provides a complete release of
the Indemnified Party from all matters that were or could have been asserted in
connection with such Third Party Claim and (iii) does not involve any finding or
admission of any violation of law or any violation of the rights of any Person.
Except as provided in the immediately preceding sentence, any settlement or
consent to entry of judgment shall require the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld or delayed.

 

Section 10.5. Procedures for Direct Claims. In the event any Indemnified Party
shall have a claim for indemnity against any Indemnifying Party that does not
involve a Third Party Claim (a “Direct Claim”), the Indemnified Party shall
promptly deliver notice of such claim to the Indemnifying Party. Such notice
referred to in the preceding sentence shall state the relevant facts and include
therewith relevant documents and a statement in reasonable detail as to the
basis for the indemnification sought. The failure by any Indemnified Party so to
notify the Indemnifying Party in a timely manner shall not be deemed a waiver of
the Indemnified Party’s right to indemnification with respect to any claim made
pursuant to this Section 10.5, other than to the extent that such failure
actually prejudices the Indemnifying Party, it being understood that notices for
claims in respect of a breach of a representation or warranty must be delivered
prior to the expiration of the representation or warranty to which such claim
relates as provided in this Article 10.

 

- 38 -



--------------------------------------------------------------------------------

Section 10.6 Exclusive Remedy. Except as provided in Section 8.2 regarding Taxes
and only to the extent it is in addition to and not inconsistent with this
Article 10, the parties hereto expressly acknowledge that from and after the
Closing Date, the provisions of this Article 10 shall be the sole and exclusive
remedy for damages caused as a result of breaches of the warranties and
representations contained in this Agreement or any Ancillary Agreement.

 

Section 10.7 Interpretation of Representations and Warranties. Notwithstanding
anything in this Agreement or the Ancillary Agreements to the contrary, no
representation or warranty contained herein shall affect the interpretation or
limit the application of any other representation or warranty contained herein
or in the Ancillary Agreements.

 

Section 10.8 Third Party Beneficiaries. All Indemnified Parties are, to the
extent applicable, intended to be third party beneficiaries of this Article 10.

 

Section 10.9 Indemnification from Escrow. Without limiting any other right or
remedy of Buyer under this Agreement, Buyer may collect claims for Buyer Losses
from the funds deposited with the escrow agent pursuant to the Escrow Agreement.

 

ARTICLE 11

MISCELLANEOUS

 

Section 11.1 Fees and Expenses. Whether or not the transactions provided for
herein are consummated pursuant hereto, except as otherwise provided herein,
Seller and Buyer shall pay all fees and expenses incurred by, or on behalf of,
such party in connection with, or in anticipation of, this Agreement and the
consummation of the transactions provided for herein.

 

Section 11.2 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if delivered personally,
or mailed (by an overnight delivery service or by certified or registered mail,
postage prepaid, return receipt requested) or sent via telecopy to the parties:

 

(a) If to Seller, to:

 

Vesta Fire Insurance Corporation

3760 River Run Drive

Birmingham, Alabama 35243

Attention: General Counsel

Facsimile: (205) 970-7022

 

and an additional copy to (which shall not constitute notice):

 

Maynard, Cooper & Gale, P.C.

1901 Sixth Avenue North

2400 AmSouth/Harbert Plaza

Birmingham, Alabama 35203

Attention: Gregory S. Curran

Facsimile: (205) 254-1999

 

- 39 -



--------------------------------------------------------------------------------

(b) If to Buyer, to:

 

Sagicor USA, Inc.

1511 North West Shore Blvd. Suite 420

Tampa Fl 33607

Attention: Maxine MacLure

Facsimile: (813) 287-7446

 

and an additional copy to (which shall not constitute notice):

 

Shutts & Bowen LLP

201 S Biscayne Blvd. #1500

Miami Fl 33131

Attention: Timothy J. Murphy

Facsimile: (305) 381-9982

 

or to such other person or address as any party shall specify by notice in
writing to the other party. All such notices, requests, demands, waivers and
communications shall be deemed to have been received: (a) on the date on which
so hand-delivered, (b) on the day following mailing if sent by overnight
delivery service on any day other than Friday, (c) if delivered by facsimile,
when sent and confirmation of receipt is received, or (d) on the third business
day following the date on which so mailed, except for a notice of change of
address, which shall be effective only upon receipt thereof.

 

Section 11.3 Entire Agreement. This Agreement and the exhibits, Schedules and
other documents referred to herein or delivered pursuant hereto which form a
part hereof (including, without limitation, the Confidentiality Agreement
referred to in Section 5.2(c) hereof) contain the entire understanding of the
parties hereto with respect to their subject matter. This Agreement supersedes
all prior agreements and understandings, oral and written, with respect to its
subject matter.

 

Section 11.4 Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of Seller
and Buyer and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned, directly or indirectly, by either Seller or Buyer without the prior
written consent of the other party; provided, however, that Seller or Buyer may,
without consent of the other, assign their respective rights and interests but
not their obligations hereunder to an Affiliate of such party.

 

Section 11.5 No Third Party Beneficiaries. This Agreement is solely for the
benefit of Seller and its respective successors and permitted assigns, with
respect to the obligations of Buyer under this Agreement, and for the benefit of
Buyer and its successors and permitted assigns, with respect to the obligations
of Seller under this Agreement, and this Agreement shall not be deemed to confer
upon or give to any other third-party any remedy, claim, liability,
reimbursement, cause of action or other right (except as otherwise provided in
Section 10.8).

 

Section 11.6 Counterparts; Facsimiles. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but both of which
collectively shall

 

- 40 -



--------------------------------------------------------------------------------

constitute one and the same instrument. This Agreement shall be accepted,
effective and binding, for all purposes, when the Parties shall have signed and
transmitted to each other, by telecopier or otherwise, copies of the signature
pages hereto. If any Party transmits a signature by telecopier or otherwise,
that Party shall promptly send the original signatures to the transmittee by
recognized overnight commercial carrier.

 

Section 11.7 Article and Section Headings. The article and section headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the parties and shall not in any way affect the meaning
or interpretation of this Agreement.

 

Section 11.8 Governing Law. This Agreement shall be governed by the laws of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

 

Section 11.9 Specific Performance. The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy and accordingly the parties
agree that, in addition to any other remedies, each shall be entitled to enforce
the terms of this Agreement by a decree of specific performance without the
necessity of proving the inadequacy of money damages as a remedy.
Notwithstanding Section 11.10 hereof, a party may bring an action for specific
performance in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy it
may be entitled.

 

Section 11.10 Jurisdiction; Forum Selection; Venue; Service of Process.

 

(a) Actions by Seller Due to Buyer’s Failure or Inability to Close. With respect
to any Action initiated with respect to or arising out of Buyer’s failure or
non-performance with respect to closing the Share Purchase and other
transactions contemplated by this Agreement and the Ancillary Agreements
(assuming Seller’s good faith belief that the conditions precedent to Buyer’s
obligation to close set forth in Section 7.1 have been satisfied in all material
respects) (individually, a “Seller Agreement Action”), each of Buyer, Seller and
each other party signing this Agreement as a guarantor of Buyer’s payment,
performance and other obligations under this Agreement:

 

(i) Expressly submits to the exclusive jurisdiction and venue of each state and
federal court sitting in Jefferson County, Alabama (collectively the “Alabama
Courts”);

 

(ii) Expressly agrees that the Alabama Courts shall be the exclusive forum and
the only proper place for bringing of any Seller Agreement Action; and

 

(iii) Expressly waives, to the fullest extent permitted by Law, any objection or
defense that such party may now or hereafter have based on improper venue, the
lack of personal jurisdiction, inconvenience of forum, or any similar objection
or defense to any Seller Agreement Action brought in any of the Alabama Courts.

 

(b) All Actions by Seller or Buyer Other than Seller Agreement Actions. With
respect to any Action other than a Seller Agreement Action which is initiated by
Seller or Buyer

 

- 41 -



--------------------------------------------------------------------------------

against the other pursuant to this Agreement (individually, an “Agreement
Action”), each of Buyer, Seller and each other party signing this Agreement as a
guarantor of the payment, performance and other respective obligations of Buyer
or Seller, as the case may be, under this Agreement:

 

(i) Expressly submits to the exclusive jurisdiction and venue of each state and
federal court sitting in Miami-Dade County, Florida (collectively the “Florida
Courts”);

 

(ii) Expressly agrees that the Florida Courts shall be the exclusive forum and
the only proper place for bringing of an Agreement Action; and

 

(iii) Expressly waives, to the fullest extent permitted by Law, any objection or
defense that such party may now or hereafter have based on improper venue, the
lack of personal jurisdiction, inconvenience of forum, or any similar objection
or defense to any Agreement Action brought in any of the Florida Courts.

 

Section 11.11 Prevailing Parties. In the event any legal proceeding is initiated
between the parties hereto with respect to matters which relate to the
interpretation, enforcement or subject matter of this Agreement, to the extent
the party substantially prevailing in any such proceeding is not otherwise
entitled to recover its legal expenses (including without limitation attorneys’
fees, expert witness and consulting fees, and court costs) as Losses pursuant to
Article 10 (Indemnification) or otherwise under this Agreement, then such
prevailing party shall be entitled to receive payment of all such documented
legal expenses (including without limitation attorneys’ fees, expert witness and
consulting fees, and court costs) from the non-prevailing party to any such
legal proceeding. In no event, however, shall any such prevailing party be
entitled to receive a double-recovery for its legal expenses pursuant to this
Section 11.11 and, if applicable, pursuant to Article 10 or otherwise under this
Agreement.

 

Section 11.12 Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

 

Section 11.13 Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of the parties under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable;
(b) this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; and (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom.

 

ARTICLE 12

DEFINITIONS

 

“AFL” is defined in the recitals to this Agreement.

 

“AFL Shares” is defined in Section 3.4(b).

 

- 42 -



--------------------------------------------------------------------------------

“Acquisition Proposal” with respect to a party shall mean any proposal for a
merger, acquisition of all of the stock or assets of, other business combination
involving such party or any of its subsidiaries or the acquisition of a
substantial equity interest in, or a substantial portion of the assets of, such
party or any of its subsidiaries, other than the Share Purchase provided for in
this Agreement.

 

“Actions” means any action, suit, investigation, claim or other legal or
administrative proceeding.

 

“Admitted Assets” means Admitted Assets as defined under SAP.

 

“Affiliate” means a Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, the term “control” (including
the terms “controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to (i) vote 50% or more of the
voting securities of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.

 

“Agreement” is defined in the introductory paragraph of this Agreement.

 

“Agreement Action” is defined in the Section 11.10(b).

 

“Alabama Courts” is defined in the Section 11.10(a).

 

“Ancillary Agreements” means, except for this Agreement, any and all other
agreements, certificates, instruments and documents being, or to be, executed
and delivered pursuant to this Agreement or in connection with the transactions
provided for in this Agreement.

 

“Annuity Contract” means any annuity contract, funding agreement, guaranteed
investment contract or similar contract, and forms with respect thereto, issued,
assumed or reinsured by any of the Insurance Companies.

 

“Assets” means all rights, titles, franchises and interests in and to every type
of property, real, personal and mixed, and choses in action thereunto belonging
to any of the Insurance Companies, as applicable, including, but not limited to,
Books and Records, investment assets, Intellectual Property, contracts,
licenses, leaseholds, privileges and all other assets whatsoever, tangible or
intangible, whether or not reflected in the SAP Statements.

 

“Audits” is defined in Section 3.12(a).

 

“Books and Records” means originals or copies of all or any of the Insurance
Companies’ books and records, documents, data and databases, administrative
records, claim records, complaint logs, policy forms and files, sales records
and files, records relating to regulatory matters, customer lists, policy
information, correspondence with regulatory authorities, reinsurance records,
underwriting records, financial, Tax and accounting records and all other
records, data, databases and information (in whatever form maintained, including
computer generated, recorded or stored) relating to the assets, properties,
business, conduct and

 

- 43 -



--------------------------------------------------------------------------------

operations of any Insurance Company, including all Permits held by any of the
Insurance Companies and all such items relating to any of the Insurance
Companies’ legal existence, stock ownership, corporate management or other such
corporate records, in each case, to the extent in the possession or under the
control of Seller, the Insurance Companies or any Affiliate of Seller.

 

“Buyer” is defined in the introductory paragraph of this Agreement.

 

“Buyer Indemnified Party” or “Buyer Indemnified Parties” is defined in Section
10.2(a).

 

“Buyer Losses” is defined in Section 10.2(a).

 

“Cap” is defined in Section 10.2(a).

 

“Cash Closing Payment” is defined in Section 1.2.

 

“Claims Notice” is defined in Section 10.3.

 

“Closing” is defined in Section 2.1.

 

“Closing Agreement” means a written and legally binding agreement with a
Governmental Entity with respect to Taxes.

 

“Closing Date” is defined in Section 2.1.

 

“COBRA Continuation Coverage” is defined in Section 5.10.

 

“Code” means the Internal Revenue Code of 1986, as amended through the date
hereof.

 

“Confidentiality Agreement” is defined in Section 5.2(c).

 

“Consent” shall mean any consent, approval, authorization, clearance, exemption,
waiver or similar affirmation by any Person pursuant to any applicable Law or
agreement to which either of Buyer or Seller (or any of the Insurance Companies,
as applicable) is a party.

 

“Covered Employees” is defined in Section 3.13(a).

 

“Cure Period” is defined in Section 5.11.

 

“Deductible Amount” is defined in Section 10.2(a).

 

“Direct Claim” is defined in Section 10.5.

 

“Employees” is defined in Section 3.24(a).

 

“Environmental Law” means any Federal, state, foreign or local law, statute,
ordinance, rule, regulation, code, license, permit, authorization, approval,
consent, common law, legal doctrine, order, judgment, decree, injunction,
requirement or agreement with any Governmental Entity, relating to the
protection, preservation or restoration of the environment (including,

 

- 44 -



--------------------------------------------------------------------------------

without limitation, air, water, vapor, surface water, groundwater, drinking
water supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety, or the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Substances, in each case
as amended and as now in effect.

 

“Enforceability Exceptions” is defined in Section 3.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” is defined in Section 3.13(c).

 

“Escrow Agreement” is defined in Section 1.3.

 

“Escrowed Closing Payment” is defined in Section 1.3.

 

“Florida Courts” is defined in Section 11.10(b).

 

“GAAP” means generally accepted accounting principles as used in the United
States of America as in effect at the time any applicable financial statements
were prepared or any act requiring the application of GAAP was performed
consistently applied throughout the periods involved.

 

“Governmental Entity” means any agency, administrative division or department
(or administrative subdivision), commission, regulatory authority, taxing or
administrative authority, court or other judicial body, legislature, audit group
or procuring office of the government of the United States or any state, city,
municipality, county or town thereof, or of any foreign jurisdiction including
the employees or agents of any thereof.

 

“Hazardous Substance” shall mean any substance presently listed, defined,
designated or classified as hazardous, toxic, radioactive or dangerous, or
otherwise regulated, under any Environmental Law, whether by type or by
quantity, including any substance containing any such substance as a component.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Indemnified Party” or “Indemnified Parties” is defined in Section 10.2(b).

 

“Indemnifying Party” means the party receiving notice from an Indemnified Party
in which the Indemnified Party requests indemnification from such party to this
Agreement for a Third Party Claim or Direct Claim as specified in said notice.

 

“Insurance Contracts” means any contract of insurance or reinsurance (and any
certificates thereunder) and forms with respect thereto, including any Life
Insurance Contract or Annuity Contract, issued, assumed or reinsured by any of
the Insurance Companies.

 

- 45 -



--------------------------------------------------------------------------------

“Insurance Companies” is defined in the recitals to this Agreement.

 

“Insurance Licenses” is defined in Section 3.7.

 

“Intellectual Property” means all intellectual property rights including, but
not limited to, patent and patent applications, inventions (whether or not
patentable), designs, trademarks, copyrights, copyright registrations and
applications, technology, computer programs and software applications (including
source code, object code, executables and utilities, patches, fixes and upgrades
and all related documentation including operator and user manuals and training
manuals), mask works, trade secrets, know-how, confidential information,
proprietary processes and formulae, algorithms, methods, data, databases and
documentation, forms, Internet and intranet content, moral rights (if any), and
all similar intellectual and industrial property rights of any sort throughout
the world along with any tangible embodiments of the foregoing.

 

“Knowledge” as used in this Agreement means information known by or disclosed to
any officer, director or supervisory employee of the relevant Parties or
information which any officer, director or supervisory employee of the relevant
Parties knew or reasonably should have known.

 

“Laurel” is defined in the recitals to this Agreement.

 

“Law” or “Laws” means any United States federal, state, local or foreign
statute, law, ordinance, regulation, rule, code, order, permit, other
requirement or rule of law.

 

“Leased Real Property” is defined in Section 3.19(b).

 

“Leases” means all leases or subleases of space at all real property leased or
subleased by any of the Insurance Companies, all other occupancy agreements
affecting such Leased Real Property, and all amendments, renewals, replacements,
extensions, substitutions and modifications of any of the foregoing, together
with any guarantees executed in connection with any such leases or occupancy
agreements.

 

“Liens” means all mortgages, pledges, security interests, liens, charges,
options, conditional sales agreements, claims, restrictions, covenants,
easements, rights of way, title defects or other encumbrances or restrictions of
any nature whatsoever.

 

“Life Insurance Contract” means any life insurance contract, and forms with
respect thereto, issued, assumed or reinsured by any of the Insurance Companies.

 

“Loss” or “Losses” is defined in Section 10.2(b).

 

“Market Conduct Activities” means the marketing, solicitation, application,
underwriting, acceptance, sale, purchase, operation, retention, administration,
or replacement by means of surrender, partial surrender, loans respecting,
withdrawal and/or termination of any Insurance Contract, including without
limitation any or all of the acts, omissions, facts, matters, transactions,
occurrences, or any oral or written statements or representations made in
connection with any of the foregoing, including without limitation those
relating to: (A) the vanishing premium concept; (B) race based underwriting;
(C) “modal” premium claims; (D) the nature,

 

- 46 -



--------------------------------------------------------------------------------

characteristics, terms, appropriateness, suitability, descriptions and operation
of any Insurance Contract; (E) whether any Insurance Contract was, would operate
or could function as a pension or retirement plan, investment or savings
account, tuition-funding or mortgage-protection plan or other type of
investment, savings or thrift vehicle; (F) the fact that a part of the premiums
paid would not be credited toward an investment or savings account or the
Insurance Contract’s cash value, but would be used to offset the insurer’s
commission, sales, administration or mortality expenses; (G) the use of an
existing Insurance Contract’s cash value or cash-surrender value by means of a
surrender, withdrawal, partial surrender or loan to purchase or maintain a
policy; (H) the insurer’s dividend, interest, crediting and cost of insurance
and administrative charge policies; dividend scales, illustrations of dividend
values, cash values or death benefits; or any other matters relating to
dividends, interest crediting rates or cost of insurance and administrative
charges; (I) the failure to disclose surrender charges; (J) the providing of tax
advice or (K) the providing of Medicaid eligibility advice.

 

“Material Adverse Change” means that the Insurance Companies have suffered a
material adverse effect in their business, financial condition or results of
operations, taken as a whole. Without limiting the generality of the foregoing,
(i) any matter, or series of matters (whether or not related), will be deemed to
have a material adverse effect in the event it involves a loss, singly or in the
aggregate, to the Insurance Companies, taken as a whole, involving $5,000,000 or
more, and (ii) no matter, or series of matters (whether or not related), will be
deemed to be or to have caused a material adverse effect in the event it
involves a loss, singly or in the aggregate, to the Insurance Companies, taken
as a whole, involving less than $5,000,000.

 

“Material Adverse Effect” on a party shall mean: (a) with respect to the
Insurance Companies, a Material Adverse Change; (b) with respect to Seller, an
event, change or occurrence that has a material adverse impact on the ability of
Seller to perform its obligations under this Agreement or to consummate the
Share Purchase or the other transactions provided for in this Agreement; and
(c) with respect to Buyer, an event, change or occurrence that has a material
adverse impact on the ability of Buyer to perform its obligations under this
Agreement or to consummate the Share Purchase or the other transactions provided
for in this Agreement. Provided that “material adverse impact” shall not be
deemed to include the impact of (x) changes in insurance and similar Laws of
general applicability or interpretations thereof by Governmental Entities,
(y) changes in GAAP or SAP and (z) the Share Purchase on the operating
performance of the Parties.

 

“Material Contracts” is defined in Section 3.8.

 

“Notice” is defined in Section 5.11.

 

“Notified Party” is defined in Section 5.11.

 

“Notifying Party” is defined in Section 5.11.

 

“Owned Real Property” is defined in Section 3.19(a).

 

“Payment Defaults” is defined in Section 3.16(b)(ii).

 

- 47 -



--------------------------------------------------------------------------------

“Permits” means any required licenses, permits, approvals, authorizations or
certificates of any Governmental Entity.

 

“Permitted Liens” means (i) any statutory lien arising out of the operation of
law with respect to a liability that is not delinquent, including, without
limitation, any lien for taxes not yet due, (ii) any minor imperfection of title
or similar lien which individually or in the aggregate with other such liens
does not materially impair the value of the property subject to such lien or the
use of such property in the conduct of the business of any of the Insurance
Companies, and (iii) Liens arising or resulting from any action taken by Buyer
or any of its Affiliates.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, a government or any department or agency
thereof or any other entity.

 

“Plan” or “Plans” is defined in Section 3.13(a).

 

“Policies” shall mean any and all insurance, annuity or investment policies,
plans, or contracts; all financial products, employee benefit plans, individual
retirement accounts or annuities; or any similar or related policy, plan or
contract, whether individual, group or otherwise issued, sold or assumed by the
Insurance Companies.

 

“Producers” is defined in Section 3.23.

 

“Purchase Price” is defined in Section 1.2.

 

“Qualified Plans” is defined in Section 3.12(n).

 

“SAP” means the accounting practices prescribed or permitted for insurance
companies pursuant to the insurance regulatory requirements of the Insurance
Department of the State of Texas, as in effect for the accounting period in
question, which practices differ from GAAP.

 

“SAP Statements” is defined in Section 3.11(c).

 

“Schedule” means any disclosure schedule to this Agreement.

 

“Seller” is defined in the introductory paragraph of this Agreement.

 

“Seller Agreement Action” is defined in Section 11.10(a).

 

“Seller Indemnified Party” or “Seller Indemnified Parties” is defined in
Section 10.2(b).

 

“Seller’s Consolidated Group” is defined in Section 3.12(b).

 

“Share Purchase” is defined in Section 1.1.

 

“Shares” is defined in the recitals to this Agreement.

 

“SLIB” is defined in the introductory paragraph to this Agreement.

 

- 48 -



--------------------------------------------------------------------------------

“Stock Restriction” means, with respect to the capital stock or other equity
securities of a Person, any option, right of first refusal or restriction of any
kind, including any restriction on voting, transfer, alienation, receipt of
income or exercise of any other attribute of ownership, but specifically
excluding any restrictions imposed by Law.

 

“Subsidiary” means, with respect to any Person on a given date, any other Person
of which a majority of the voting power or the power to otherwise direct the
management or policies is held directly or indirectly by such Person.

 

“Surplus Debentures” means the surplus debenture made by Laurel to Seller, dated
December 31, 2004, in the principal amount of $5,946,045.13, and the surplus
debenture made by Laurel to Seller, dated June 30, 2000, in the principal amount
of $25,000,000.

 

“Tax” and “Taxes” shall mean all taxes, however denominated, including any
interest, penalties or additions to tax that may become payable in respect
thereof, imposed by any Governmental Entity, which taxes shall include, without
limiting the generality of the foregoing, all income taxes (including, but not
limited to, United States federal income taxes and state income or franchise
taxes), payroll, premium, employment, and other withholding taxes, unemployment
insurance, social security, sales and use taxes, excise taxes, franchise taxes,
net worth taxes, gross receipts taxes, occupation taxes, real and personal
property taxes, stamp taxes and transfer taxes.

 

“Tax Return” means any return, declaration, report, claim for refund, estimated
payment return or information return or statement relating to Taxes, including
any schedule or attachment thereto (and including any amendment thereof) and
including, where permitted or required, combined, consolidated, unitary or any
similar returns for any group of entities.

 

“Tax Sharing Agreement” means any written or unwritten agreement, indemnity or
other arrangement for the allocation or payment of Tax liabilities or payment
for Tax benefits that may exist as of the Closing Date between any of the
Insurance Companies or any Person (other than any indemnity provided pursuant to
this Agreement).

 

“Third Party Claim” is defined in Section 10.3.

 

“Third Party Reinsurance Agreements” is defined in Section 3.25

 

“Vesta Fire” is defined in the introductory paragraph to this Agreement.

 

[signature page follows on next page]

 

- 49 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first above
written.

 

SELLER:

AMERICAN FOUNDERS FINANCIAL

  CORPORATION

By:   /s/ Hopson B. Nance    

Name:

 

Hopson B. Nance

   

Title:

 

Chief Financial Officer

BUYER: SAGICOR USA, INC. By:   /s/ Maxine McClure    

Name:

 

Maxine McClure

   

Title:

 

President & CEO

 

[guaranties follow on next two pages]

 

- 50 -



--------------------------------------------------------------------------------

GUARANTY OF SAGICOR LIFE INC. (BARBADOS)

 

For good and valuable consideration, the receipt and adequacy of which is
acknowledged and confessed and as an inducement to Seller to execute, deliver
and perform its obligations under the foregoing Stock Purchase Agreement and to
Seller’s board of directors to authorize and approve the transactions provided
for therein, the undersigned guarantor, SAGICOR LIFE INC. (BARBADOS), does
hereby unconditionally agree to guarantee the payment of all of the payments and
performance of all other obligations of Buyer under the foregoing Stock Purchase
Agreement and any agreements ancillary thereto; provided further that Seller
shall not be required to exhaust remedies against Buyer before proceeding
against the undersigned Guarantor but may do so in its sole discretion. The
undersigned represents and warrants to Seller that: (i) it is a corporation duly
organized, validly existing and in good standing under the laws of Barbados;
(ii) the execution and delivery of this guaranty by the undersigned and the
performance by the undersigned of its obligations hereunder have been duly and
validly authorized and approved by all requisite corporate action of the
undersigned and no other acts or proceedings on its part or on the part of any
other Person are necessary to authorize the execution, delivery and performance
of this guaranty by the undersigned; and (iii) this guaranty constitutes a
legal, valid and binding obligation of the undersigned, and is and will be
enforceable against the undersigned in accordance with its terms.

 

SAGICOR LIFE INC. (BARBADOS) By:   /s/ Sandra Osborne    

Name:

 

Sandra Osborne

   

Title:

 

Secretary

 

CITY OF BridgeTown   )     : COUNTRY OF Barbados   )

 

I, the undersigned, a Notary Public in and for said City in said Country, hereby
certify that Sandra Osborne, whose name as Secretary, of Sagicor Life Inc.
(Barbados), a corporation existing under the laws of Barbados, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
corporation.

 

Given under my hand this 22 day of June, 2005.

 

        

J. Cumberbatch

        Notary Public [Notarial Seal]       My Commission expires: indefinite

 

- 51 -



--------------------------------------------------------------------------------

GUARANTY OF VESTA FIRE INSURANCE CORPORATION

 

For good and valuable consideration, the receipt and adequacy of which is
acknowledged and confessed and as an inducement to Buyer to execute, deliver and
perform its obligations under the foregoing Stock Purchase Agreement and to
Buyer’s board of directors to authorize and approve the transactions provided
for therein, the undersigned guarantor, VESTA FIRE INSURANCE CORPORATION, does
hereby unconditionally agree to guarantee the payment of all of the payments and
performance of all other obligations of Seller under the foregoing Stock
Purchase Agreement and any agreements ancillary thereto; provided further that
Buyer shall not be required to exhaust remedies against Seller before proceeding
against the undersigned Guarantor but may do so in its sole discretion. The
undersigned represents and warrants to Buyer that: (i) it is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Illinois; (ii) the execution and delivery of this guaranty by the undersigned
and the performance by the undersigned of its obligations hereunder have been
duly and validly authorized and approved by all requisite corporate action of
the undersigned and no other acts or proceedings on its part or on the part of
any other Person are necessary to authorize the execution, delivery and
performance of this guaranty by the undersigned; and (iii) this guaranty
constitutes a legal, valid and binding obligation of the undersigned, and is and
will be enforceable against the undersigned in accordance with its terms.

 

VESTA FIRE INSURANCE CORPORATION By:   /s/ David W. Lacefield    

Name:

 

David W. Lacefield

   

Title:

 

President

 

STATE OF Alabama   )     : COUNTY OF Jefferson   )

 

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that David W. Lacefield, whose name as President, of Vesta Fire
Insurance Corporation, a corporation existing under the laws of the State of
Illinois, is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of the
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.

 

Given under my hand this 1st day of June, 2005.

 

        

Nancy E. Norred

        Notary Public [Notarial Seal]       My Commission expires: May 18, 2008

 

- 52 -



--------------------------------------------------------------------------------

POST-CLOSING ESCROW AGREEMENT

 

THIS POST-CLOSING ESCROW AGREEMENT (this “Agreement”) is entered into as of
September 30, 2005 (the “Effective Date”), by and among SAGICOR USA, INC., a
Delaware corporation (“Buyer”); AMERICAN FOUNDERS FINANCIAL CORPORATION, an
Arizona corporation (“Seller”); and THE BANK OF NEW YORK TRUST COMPANY, N.A., as
escrow agent (“Escrow Agent”).

 

RECITALS:

 

A. Buyer and Seller entered into a stock purchase agreement dated as of June 1,
2005 (the “Purchase Agreement”) under the terms of which Buyer agreed to
purchase on the Closing Date from Seller all of the outstanding shares (the
“Shares”) of Laurel Life Insurance Company, a Texas insurance corporation. All
capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings assigned to them in the Purchase Agreement.

 

B. The Purchase Agreement provided that a portion of the Purchase Price equal to
$15,000,000 would be deposited by Seller into an escrow account established by
Seller with the Escrow Agent as security for Seller’s obligations to indemnify
Buyer under the Purchase Agreement. However, since the date of the parties’
execution of the Purchase Agreement, the United States District Court for the
Southern District of Texas, Houston Division, entered on Order of Dismissal
dated September 6, 2005 dismissing with prejudice American Founders Life
Insurance Company, a Texas insurance corporation (“AFL”), as a defendant in that
certain lawsuit styled W. Steve Smith, Trustee v. American Founders Financial
Corp., et al., Civil Action No. H-05-1779 (the “IFS Litigation”). As a result of
AFL’s dismissal with prejudice from the IFS Litigation, a portion of the
Purchase Price equal to $3,000,000 (the “Deposit”) (rather than the original
$15,000,000) will be deposited by Seller or by Buyer on Seller’s behalf into an
escrow account established by Seller with the Escrow Agent (the “Escrow
Account”) as security for Seller’s obligations to indemnify Buyer under the
Purchase Agreement.

 

C. Buyer and Seller have agreed upon the identity of the Escrow Agent and upon
the form of this Agreement.

 

D. The Escrow Agent has consented to act under this Agreement for the purposes
herein provided.

 

TERMS AND CONDITIONS:

 

In consideration of the mutual covenants, agreements, warranties, and
representations herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Transfer of the Deposit. At Closing, Seller will deliver to the Escrow Agent
the Deposit to be held by the Escrow Agent under the terms hereof until it is
released in accordance with this Agreement.

 

2. Investment of the Deposit. Assets maintained in the Escrow Account and
investments and reinvestments thereof shall consist only of NAIC 1 or 2 rated
securities,



--------------------------------------------------------------------------------

provided that such investments are issued by an institution that is not the
parent, subsidiary or affiliate of either Seller or Buyer (“Authorized
Investments”). If the rating on any securities so invested is downgraded below
NAIC 2, then such securities shall be promptly replaced with other NAIC 1 or 2
rated securities having the same face amount as the securities so replaced. The
responsibility for directing the Escrow Agent to invest and reinvest the assets
in the Escrow Account shall be that of Seller or its affiliates, and the Escrow
Agent shall invest and reinvest the assets in the Escrow Account, or any part
thereof, in such Authorized Investments as Seller or its affiliates shall direct
in writing. Any investment direction by Seller or its affiliates shall
constitute certification by Seller to the Escrow Agent that the assets so
deposited or to be purchased pursuant to such investment direction or so
substituted are Authorized Investments. The Escrow Agent shall not be
responsible for determining whether any assets in the Escrow Account are or
continue to be Authorized Investments.

 

3. Investment Income.

 

(a) Subject to the terms hereof, all dividends, interest and other income
resulting from the investment of the assets in the Escrow Account shall be the
property of Seller. To the extent that the Escrow Agent shall collect and
receive such income from the Escrow Account, it shall promptly pay over the
amount of such income to Seller upon the written direction of Seller; provided,
however, that Seller agrees not to direct the Escrow Agent to pay income to
Seller to the extent that such payment would cause the amount of the funds
remaining in the Escrow Account to fall below the Baseline Amount existing at
the time any such payment of income is to be made to Seller.

 

(b) For purposes of Section 3(a) above, the “Baseline Amount” shall mean
$3,000,000 (the “Escrow”) less any funds which have been properly released from
the Escrow, in accordance with Section 5 (whether released pursuant to a
Disbursement Request (as defined in Section 5(a) hereof) or upon expiration of
the Outside Date, as the case may be). Seller shall be responsible for reporting
and paying any taxes on the earnings and income paid to Seller from the Escrow
Account.

 

4. Right to Vote Securities. Seller shall have the full unqualified right to
vote and execute consents (to the extent applicable) and to exercise any and all
proprietary rights not inconsistent with this Escrow Agreement with respect to
any securities or other property forming a part of the Escrow Account.

 

5. Releases of Deposit.

 

(a) Subject to the time limitations set forth in subsection (b) below, Buyer may
request one or more distributions of all or any portion of the Deposit at any
time and from time to time after the Closing Date, in order to satisfy any
indemnification claims of Buyer under the Purchase Agreement. Buyer’s request(s)
for distribution shall be made by written notice by a Buyer’s Representative (a
“Disbursement Request”) to the Escrow Agent, which notice shall describe the
amount claimed and the disbursement instructions, and contain a certification
that such instructions comply with the terms of the Purchase Agreement. Each
Disbursement Request shall be accompanied by a description of the events or
circumstances giving rise to Buyer’s indemnity claim. A form of Disbursement
Request is attached as Exhibit A.

 

-2-



--------------------------------------------------------------------------------

(b) Disbursement Requests of Buyer may be made for an aggregate amount of up to
$3,000,000, and must be made on or before 540 days after the Closing Date (the
“Outside Date”).

 

(c) Upon receipt of a Disbursement Request, the Escrow Agent shall deliver a
copy of the Disbursement Request to Seller. Seller shall have a period of thirty
(30) days after receipt of the Disbursement Request from the Escrow Agent to
object to all or any portion of the distribution from the Deposit requested in
the Disbursement Request. Seller shall object by delivering written notice (an
“Objection Notice”) to the Escrow Agent and Buyer within the aforesaid thirty
(30) day period. If Seller fails to object as specified herein, the portions of
the Deposit requested in the Disbursement Request shall be disbursed by the
Escrow Agent to Buyer in accordance with the instructions contained in the
Disbursement Request. If Seller objects to the distribution from the Deposit to
Buyer, the Escrow Agent shall continue to hold the funds requested by Buyer in
escrow until the dispute is resolved as provided in Section 6 hereof. If Seller
objects to a portion, but not all, of a distribution within the specified 30-day
period, the Escrow Agent shall: (i) continue to hold in escrow that portion of
the distribution to which Seller objected, until the dispute is resolved; and
(ii) pay to Buyer the balance of the distribution requested by Buyer which is
not objectionable to Seller.

 

(d) On the Outside Date, $3,000,000, plus any investment income and less any
fees due the Escrow Agent, shall be disbursed to Seller from the Escrow, less
the amount of any Disbursement Requests that have been paid (whether by
agreement of Seller or by resolution pursuant to Section 6 below); provided,
however, that if at the time any funds are to be distributed to Seller
hereunder, there are Disbursement Requests that are then pending or are then in
dispute pursuant to subsection (c) above, an amount equal to one-hundred twenty
percent (120%) of the amount of such Disbursement Request(s) (but in no event
more the $3,000,000) shall be retained in the Escrow until such claim(s) are
resolved pursuant to Section 6.

 

(e) A dispute among the parties shall be deemed resolved hereunder by written
agreement of the parties pursuant to Sections 6(a) or 6(b) or, if necessary, a
final decision, issued in a legal proceeding pursuant to Section 6(c) of this
Agreement, determining the manner in which the portion of the Deposit in dispute
shall be distributed.

 

6. Resolution of Disputes. A dispute between Buyer and Seller with respect to
the disbursement of the Deposit shall be resolved in the following manner:
(a) first, the parties, through authorized representatives as provided in
Section 9 below, shall meet within 30 days after an Objection Notice is
delivered by Seller to Buyer and Escrow Agent and attempt in good faith to
resolve such dispute; (b) if such meeting of the parties is unsuccessful, then
the parties shall mutually select a mediator within 30 days after the date of
the parties’ meeting described in sub-section (a) above and within 30 days after
selection of the mediator, the parties shall participate in good faith in a
face-to-face, non-binding mediation before such mediator in Miami, Florida or
such other place as the parties may mutually agree; and (c) finally, if such
mediation is unsuccessful, either party may then proceed to seek resolution of
the dispute through initiation of legal process in the state or federal courts
in Miami-Dade County, Florida, as set forth in Section 11.10(b) of the Purchase
Agreement. The parties consent to the jurisdiction of such courts in any such
action arising under this Agreement, and waive any objection or defense to any
such action based on improper venue or inconvenience of forum. Buyer and Seller
shall bear separately the

 

-3-



--------------------------------------------------------------------------------

cost of their respective attorneys, witnesses and experts in connection with
resolution of the dispute, whether through informal negotiation, mediation or
initiation of legal process (except as otherwise provided in Section 16 with
respect to any action brought under Section 6(c) hereof). Notwithstanding
anything to the contrary contained in this Agreement, upon receipt of joint
written instructions signed by a Buyer’s Representative and a Seller’s
Representative, the Escrow Agent shall promptly distribute the Deposit, or any
portion thereof, in accordance with such joint written instructions.

 

7. Concerning the Escrow Agent.

 

7.1 The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent. The Escrow Agent is not a party to the
Purchase Agreement (or any other agreement between Buyer and Seller) and shall
not be bound by any of the terms thereof.

 

7.2 The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner and execution, or validity of
any instrument provided in accordance with this Agreement, nor as to the
identity, authority, or right of any person executing the same; and its duties
hereunder shall be limited to the safekeeping of such certificates, monies,
instruments or other documents received by it as such escrow holder, and for the
disposition of the same in accordance with the terms hereof. Without limiting
the generality of the foregoing: (i) the Escrow Agent may rely on a copy of the
Purchase Agreement purportedly signed by Buyer and Seller as conclusive proof
that the Purchase Agreement has been executed and may assume that the Purchase
Agreement has not been executed until it receives such a copy; and (ii) the
Escrow Agent will be entitled to rely on the accuracy and effectiveness of any
joint instructions, or any instructions as to which a valid objection is not
made within the time required under this Agreement, without any obligation to
inquire or investigate whether such instructions are appropriate under the
circumstances.

 

7.3 Buyer and Seller hereby agree, jointly and severally, to defend and
indemnify the Escrow Agent and hold it harmless from any and all claims,
liabilities, losses, actions, suits, or proceedings at law or in equity, and
such indemnity and hold harmless shall extend to any other expenses, fees, or
charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent in accordance with this
Agreement (other than those that arise as adjudicated in a final, non-appealable
order entered by a court of competent jurisdiction as a result of Escrow Agent’s
gross negligence or willful misconduct); and in connection therewith, to
indemnify the Escrow Agent against any and all expenses, including attorneys’
fees and costs of defending any such action, suit, or proceeding or resisting
any such claim. The Escrow Agent shall be vested with a lien on all property
deposited hereunder, to secure payment of: (i) the Escrow Agent’s fees,
(ii) indemnification of attorneys’ fees and court costs regarding any
arbitration, action, suit, proceeding or otherwise, and (iii) any other
expenses, fees, or charges of any character or nature, which may be incurred by
the Escrow Agent by reason of disputes arising between the makers of this Escrow
as to the correct

 

-4-



--------------------------------------------------------------------------------

interpretation of this Agreement and instructions given to the Escrow Agent
hereunder, or otherwise. The Escrow Agent has the right, regardless of the
parties’ instructions, to hold said property until and unless said expenses,
fees, and charges shall be fully paid. Notwithstanding the generality of the
foregoing, the indemnification rights set forth herein shall not extend to or
cover Escrow Agent’s gross negligence or willful misconduct as adjudicated in a
final, non-appealable order entered by a court of competent jurisdiction.

 

7.4 If Seller or Buyer shall be in disagreement about the interpretation of this
Agreement, or about the rights and obligations, or the propriety of any action
contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its sole
discretion, file an action in interpleader in the state or federal courts
sitting in Miami-Dade County, Florida, to resolve said disagreement,
notwithstanding anything to the contrary set forth in Section 6. Buyer and
Seller consent to the jurisdiction of such state or federal courts in any such
interpleader action. The Escrow Agent shall be indemnified for all costs,
including reasonable attorneys’ fees, in connection with the aforesaid
proceeding, and shall be fully protected in suspending all or a part of its
activities under this Agreement until a final decision or other settlement in
the proceeding is received.

 

7.5 The Escrow Agent may consult with counsel of its own choice and shall have
full and complete authorization and protection for any action taken or suffered
by it hereunder in good faith and in accordance with the opinion of such
counsel. The Escrow Agent shall otherwise not be liable for any actions or
omissions of any kind, unless caused by its willful misconduct or its gross
negligence.

 

7.6 The Escrow Agent may resign upon thirty (30) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed within
this thirty (30) day period, the Escrow Agent may petition the state courts
sitting in Miami-Dade County, Florida to name a successor. The Escrow Agent
shall be indemnified for all costs, including reasonable attorneys’ fees, in
connection with any aforesaid petition.

 

7.7 As compensation for its services hereunder the Escrow Agent shall be
entitled to an initial acceptance fee of $500 and an annual escrow fee of
$1,000.00, plus reimbursement of out-of-pocket expenses incurred by Escrow Agent
in the performance of its duties hereunder; provided, however, that the annual
escrow fee of $1,000 may be subject to escalation if all funds comprising the
Escrow are not invested in Authorized Investments that the Escrow Agent makes
available to its customers. The Escrow Agent’s fees and expenses hereunder shall
be shared equally by Seller and Buyer.

 

7.8 The Escrow Agent shall provide to Buyer copies of all account statements and
reports issued with respect to the assets held in escrow at the same time such
statements and reports are sent to Seller.

 

8. Notices.

 

8.1 All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt

 

-5-



--------------------------------------------------------------------------------

if delivered in person, or upon the expiration of four (4) days after the date
sent, if sent by federal express (or similar overnight courier service) to the
parties at the following addresses:

 

If to Buyer:   

Sagicor USA, Inc.

1511 North West Shore Blvd. Suite 420

Tampa Fl 33607

Attention: Maxine MacLure

Facsimile: (813)287-7446

and an additional copy to (which shall not constitute notice):     

Shutts & Bowen LLP

201 S Biscayne Blvd. #1500

Miami Fl 33131

Attention: Timothy J. Murphy

Facsimile: (305) 381-9982

If to Seller:   

American Founders Financial Corporation

3760 River Run Drive

Birmingham, Alabama 35243

Attention: General Counsel

Facsimile: (205) 970-7022

and an additional copy to (which shall not constitute notice):     

Maynard, Cooper & Gale, P.C.

1901 Sixth Avenue North, Suite 2400

Birmingham, Alabama 35203

Attention: Steven L. McPheeters

Facsimile: (205) 254-1999

If to the Escrow Agent:   

The Bank of New York Trust Company, N.A.

505 North 20th Street, Suite 950

Birmingham, Alabama 35203

Attn: Stuart E. Statham

Fax: (205) 328-7169

    

Escrow Agent’s Wire Transfer Instructions:

The Bank of New York

ABA #021000018

GLA 111-565

TAS # 172115

Attn: Stuart E. Statham

Ref: AFFC/Sagicor Escrow

 

8.2 Notices may also be given in any other manner permitted by law, effective
upon actual receipt. Any party may change the address to which notices,
requests, demands or

 

-6-



--------------------------------------------------------------------------------

other communications to such party shall be delivered or mailed by giving notice
thereof to the other parties hereto in the manner provided herein. Notices may
be sent on behalf of a party by such party’s counsel.

 

9. Representatives. Any notices, waivers or consents issued by Buyer or Seller
pursuant to this Agreement shall be effective, validly issued, and binding on
Buyer or Seller (as the case may be) if executed by any one of the following
persons, who are hereby appointed irrevocably as attorneys-in-fact for the
parties for all purposes hereunder. A party may substitute an authorized
representative under this Section 9 by providing the other parties written
instructions to such effect from an original signatory together with the
signature of the newly authorized signatory.

 

FOR BUYER

 

Name

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

     Maxine MacLure   ____________________________      David Williams  
____________________________     

 

Each of the foregoing persons is herein referred to as a “Buyer’s
Representative”.

 

FOR SELLER

 

Name

--------------------------------------------------------------------------------

 

Signature

--------------------------------------------------------------------------------

     Donald W. Thornton   ____________________________      John W. McCullough  
____________________________      Hopson B. Nance   ____________________________
    

 

Each of the foregoing persons is herein referred to as a “Seller’s
Representative”.

 

10. Governing Law; Etc.

 

10.1 This Agreement shall be construed in accordance with the laws of the State
of Florida, USA, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction.

 

10.2 No ambiguity in any provision hereof shall be construed against a party by
reason of the fact it was drafted by such party or its counsel. References to
“including” means including without limiting the generality of any description
preceding such term. For purposes of this Agreement: “herein”, “hereby”,
“hereunder”, “herewith”, “hereafter”, “hereof” and “hereinafter” refer to this
Agreement in its entirety, and not to any particular subsection or paragraph.

 

-7-



--------------------------------------------------------------------------------

10.3 All of the covenants and obligations contained herein shall be binding upon
and shall inure to the benefit of the respective parties, their heirs,
successors and assigns.

 

11. Amendment. This Agreement shall not be amended except by written instrument
executed by all parties hereto.

 

12. Acceptance by Fax. This Agreement shall be accepted, effective and binding,
for all purposes, when the parties shall have signed and transmitted to each
other, by telecopier or otherwise, copies of the signature pages hereto. If any
party transmits a signature by telecopier or otherwise, that party shall
promptly send the original signatures to the transmittee by mail or overnight
commercial carrier.

 

13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same instrument.

 

14. Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day which is a Business Day. As used herein, “Business Day” shall mean any day
on which commercial banks are not authorized or required to close in Miami,
Florida. Time shall be of the essence in complying with all time periods under
this Agreement.

 

15. No Jury Trial. The parties hereby knowingly, voluntarily and intentionally
waive the right any of them may have to a trial by jury in respect of any
litigation based hereon or arising out of, under or in connection with this
Agreement and any document contemplated to be executed in conjunction herewith,
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of any party hereto. This provision is a material inducement
for the parties’ acceptance of this Agreement.

 

16. Prevailing Parties. In the event any legal proceeding is initiated among
Buyer and Seller hereto with respect to matters which relate to the
interpretation, enforcement or subject matter of this Agreement, the party
substantially prevailing in any such proceeding shall be entitled to receive
payment of all its documented legal expenses (including without limitation
attorneys’ fees, expert witness and consulting fees, and court costs) from the
non-prevailing party to any such legal proceeding. In no event, however, shall
any such prevailing party be entitled to receive a double recovery for its legal
expenses pursuant to this Section 16 and, if applicable, pursuant to Section 10
of, or otherwise under, the Purchase Agreement.

 

[Signatures follow on next page]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

BUYER:

SAGICOR USA, INC.

By:     Name:     Title:     ESCROW AGENT:

THE BANK OF NEW YORK TRUST
COMPANY, N.A.

By:     Name:     Title:     SELLER:

AMERICAN FOUNDERS FINANCIAL
CORPORATION

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT A

 

Form of Disbursement Request

 

DISBURSEMENT REQUEST

 

Name of Buyer’s Representative:                                         
         /                                                  

 

Amount Claimed and Calculation of Amount (if ascertainable):            

 

Disbursement Instructions:          

 

Description of Events or Circumstances Giving Rise to Indemnity Claim:         
         

 

By signing this Disbursement Request, I hereby certify that I am an authorized
representative of the Buyer as provided in Section 9 of the Escrow Agreement,
that I am authorized to act on Buyer’s behalf, that the contents of this
Disbursement Request are true and accurate to the best of my knowledge, and that
the contents of this Disbursement Request and the disbursement instructions
provided herein comply with the terms of the Escrow Agreement and Stock Purchase
Agreement, as the case may be.

 

  Buyer’s Representative Printed Name:     

Date:     

 

-10-